--------------------------------------------------------------------------------

Exhibit 10.9
 
EXECUTION COPY
 
AMENDED AND RESTATED TERM LOAN FACILITY CREDIT AGREEMENT
 
dated as of
 
February 28, 2014
 
as amended and restated as of November 14, 2014
 
among


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as Borrower,


THE LENDERS PARTY HERETO FROM TIME TO TIME,


and
 
TIME WARNER INC.,
as Administrative Agent
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
ARTICLE I
Definitions and Accounting Terms
1
 
Section 1.01  
Defined Terms
1
Section 1.02
Terms Generally
29
Section 1.03
Resolution of Drafting Ambiguities
30
Section 1.04
Fluctuations in the Exchange Rate of Currencies
30
 
ARTICLE II
THE CREDITS
30
 
Section 2.01
Term Loan Commitments
30
Section 2.02
Loan
30
Section 2.03
Requests for the Loan
30
Section 2.04
Funding of the Loan
31
Section 2.05
Reserved
31
Section 2.06
Termination and Reduction of Commitments
31
Section 2.07
Repayment of the Loan; Evidence of Debt
31
Section 2.08
Prepayment of the Loan
32
Section 2.09
Interest
32
Section 2.10
Reserved
33
Section 2.11
Increased Costs
33
Section 2.12
Reserved
34
Section 2.13
Illegality
34
Section 2.14
Taxes
35
Section 2.15
Payments Generally; Pro Rata Treatment; Sharing of Set offs
37
Section 2.16
Fees
38
 
ARTICLE III
Representations and Warranties
39
 
Section 3.01
Organization; Powers; Authorization; Enforceability
39
Section 3.02
Approvals; No Conflicts
39
Section 3.03
Financial Condition; No Material Adverse Change
39
Section 3.04
Litigation and Environmental Matters
40
Section 3.05
Solvency
40
Section 3.06
Margin Securities
40
Section 3.07
Pari Passu Ranking
41
Section 3.08
Filing or Stamp Tax
41
Section 3.09
Properties
41
Section 3.10
Compliance with Laws and Agreements
41
Section 3.11
Taxes
41
Section 3.12
Disclosure
41
Section 3.13
Subsidiaries
42
Section 3.14
Insurance
42
Section 3.15
Anti-Terrorism Laws; Anti-Corruption Laws
42

 
i

--------------------------------------------------------------------------------

Section 3.16  
Security Interest and Perfection
42
Section 3.17
Use of Proceeds
42
Section 3.18
Intellectual Property
43
 
ARTICLE IV
Conditions
43
 
Section 4.01
Effective Date
43
Section 4.02
Term Loan Credit Event
44
 
ARTICLE V
Covenants
46
 
Section 5.01
Information Undertakings
46
Section 5.02
Notices of Material Events
49
Section 5.03
Use of Proceeds
49
Section 5.04
Financial Covenants
50
Section 5.05
Authorizations
52
Section 5.06
Compliance with Laws
53
Section 5.07
Taxation
53
Section 5.08
Merger
53
Section 5.09
Change of Business
53
Section 5.10
Acquisitions
53
Section 5.11
Joint Ventures
54
Section 5.12
Pari Passu Ranking
55
Section 5.13
Negative Pledge
55
Section 5.14
Disposals
55
Section 5.15
Arm’s Length Basis
56
Section 5.16
Loans or Credit
57
Section 5.17
No Guarantees or Indemnities
57
Section 5.18
Financial Indebtedness
57
Section 5.19
Access
58
Section 5.20
Intellectual Property
58
Section 5.21
Amendments
59
Section 5.22
Restricted Payments
59
Section 5.23
Additional Guarantees
60
Section 5.24
2015 Refinancing Covenant
60
 
ARTICLE VI
Events of Default
60
 
Section 6.01
Events of Default
60
 
ARTICLE VII
The Administrative Agent
63
 
Section 7.01
Appointment and Authority
63
Section 7.02
Administrative Agent Individually
63
Section 7.03
Duties of Administrative Agent; Exculpatory Provisions
64
Section 7.04
Reliance by Administrative Agent
65
Section 7.05
Delegation of Duties
65
Section 7.06
Resignation of Administrative Agent
65

 
ii

--------------------------------------------------------------------------------

Section 7.07  
Non Reliance on Administrative Agent and Other Lenders
66
 
ARTICLE VIII
Miscellaneous
67
 
Section 8.01
Notices
67
Section 8.02
Waivers; Amendments
68
Section 8.03
Expenses; Indemnity; Damage Waiver
69
Section 8.04
Successors and Assigns
70
Section 8.05
Survival
72
Section 8.06
Counterparts; Integration; Effectiveness
72
Section 8.07
Severability
72
Section 8.08
Right of Setoff
73
Section 8.09
Governing Law; Jurisdiction; Consent to Service of Process
73
Section 8.10
Waiver of Jury Trial
74
Section 8.11
Headings
74
Section 8.12
Confidentiality
74
Section 8.13
Interest Rate Limitation
75
Section 8.14
No Waiver; Remedies
76
Section 8.15
USA Patriot Act Notice and “Know Your Customer” Provisions
76
Section 8.16
Judgment Currency
76
Section 8.17
Independence of Covenants
77
Section 8.18
No Personal Liability of Directors, Officers, Employees, Incorporators or
Stockholders
77
Section 8.19
Restatement Effective Date
77



SCHEDULES:
     
Schedule 3.08
-
Filing or Stamp Tax
Schedule 3.13
-
Subsidiaries
 
EXHIBITS:
     
Exhibit A
-
Form of Guarantee
Exhibit B
-
Form of Borrowing Request
Exhibit C
-
Form of Term Loan Note
Exhibit D
-
Form of Compliance Certificate
Exhibit E
-
Confidentiality Agreement
Exhibit F
-
Form of Borrower Pledge Agreement
Exhibit G
-
Form of CME NV Pledge Agreement
Exhibit H
-
Form of Amended Intercreditor Agreement
Exhibit I
-
Form of Term Warrant Agreement
Exhibit J
-
Form of Unit Warrant Agreement

 
iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN FACILITY CREDIT AGREEMENT
 
This Amended and Restated Term Loan Facility Credit Agreement (this
“Agreement”), dated as of February 28, 2014, as amended and restated as of
November 14, 2014, is among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company
incorporated under the laws of Bermuda (the “Borrower”), the Lenders party
hereto from time to time, and TIME WARNER INC., a Delaware corporation, as
Administrative Agent (the “Administrative Agent”).
 
In consideration of the mutual promises contained herein, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01                          Defined Terms.  Except as otherwise
provided herein, as used in this Agreement, the following terms have the
meanings specified below:
 
“2015 Discharge” means the satisfaction of all conditions to the discharge of
the 2015 Notes and the 2015 Notes Indenture pursuant to the terms of the 2015
Notes Indenture.
 
“2015 Effective Date” means the date specified by Time Warner Inc. and Borrower
as the 2015 Effective Date, such date being the date on which the 2015
Transactions specified in clause (a) of the definition thereof will occur and
which date shall not be prior to the day five Business Days prior to the 2015
Discharge.
 
“2015 Notes” means the 5.0% Senior Convertible Notes due 2015 issued by Borrower
under the 2015 Notes Indenture.
 
“2015 Notes Indenture” means the Indenture dated as of February 18, 2011, among
Borrower, as issuer, the subsidiary guarantors party thereto and Deutsche Bank
Trust Company Americas, as trustee, governing the 2015 Notes.
 
“2015 Third Party Credit Agreement” means a credit agreement, substantially in
the form attached to the Commitment Letter (with any changes required by the
lenders thereto and acceptable to Borrower and Time Warner Inc.), entered into
by Borrower, Time Warner Inc. and the lenders and agents party thereto, which
agreement recites that it is the 2015 Third Party Credit Agreement contemplated
by the Reimbursement Agreement, the proceeds of the loans thereunder being used
to repay at maturity the 2015 Notes and to effect a discharge of the 2015 Notes
Indenture.
 
“2015 Third Party Loans” means the term loans made to Borrower under the 2015
Third Party Credit Agreement.
 
“2015 Time Warner Credit Agreement” means a credit agreement, substantially in
the form attached to the Commitment Letter (with any changes as may be agreed
between Borrower and Time Warner Inc.), entered into by Borrower, Time Warner
Inc. and the lenders and agents party thereto, which agreement recites that it
is the 2015 Time Warner Credit Agreement contemplated by the Reimbursement
Agreement, the proceeds of the loans thereunder being used to repay at maturity
the 2015 Notes and to effect a discharge of the 2015 Notes Indenture.
 
1

--------------------------------------------------------------------------------

“2015 Third Party Credit Agreement Guarantee” means a guarantee entered into by
Time Warner Inc. pursuant to the 2015 Third Party Credit Agreement and reciting
that it is the 2015 Third Party Credit Agreement Guarantee contemplated by this
Agreement.
 
“2015 Third Party Loans Purchase Price” means the purchase price paid by Time
Warner Inc. or one of its Affiliates to purchase all 2015 Third Party Loans
pursuant to Section 2.18(c) of the 2015 Third Party Credit Agreement.
 
“2015 Time Warner Loans” means the term loans made to Borrower under the 2015
Time Warner Credit Agreement.
 
“2015 Transactions” means (a) the execution and delivery of (i) the 2015 Third
Party Credit Agreement and the 2015 Third Party Credit Agreement Guarantee or
(ii) the 2015 Time Warner Credit Agreement and (b) the payment of the 2015 Notes
at their stated maturity.
 
“2017 Notes” means the 9.0% Senior Secured Notes due 2017 issued by CET 21 under
the 2017 Notes Indenture.
 
“2017 Notes Consent” means the consents obtained by CET 21 from the holders of
the 2017 Notes pursuant to the Consent Solicitation Statement attached to the
Framework Agreement.
 
“2017 Notes Indenture” means the Indenture dated as of October 21, 2010 (as
amended and supplemented), among CET 21, as issuer, the guarantors party thereto
and Citibank, N.A., London Branch, as trustee, governing the 2017 Notes.
 
“2017 Notes Supplemental Indenture” means the Supplemental Indenture among CET
21, the guarantors party thereto and Citibank, N.A., London Branch, as trustee,
entered into in connection with the 2017 Notes Consent.
 
“2017 PIK Notes” means the Senior Secured Notes due 2017 issued by Borrower
under the 2017 PIK Notes Indenture.
 
“2017 PIK Notes Indenture” means the Indenture dated as of May 2, 2014, among
Borrower, as issuer, the guarantors party thereto and Deutsche Bank Trust
Company Americas, as trustee, paying agent, transfer agent and registrar,
governing the 2017 PIK Notes.
 
“2017 Third Party Credit Agreement” means that certain Credit Agreement dated as
of November 14, 2014, among Borrower, Time Warner Inc., the lenders party
thereto from time to time and BNP Paribas, as administrative agent, as it may be
amended, restated, refinanced or modified from time to time.
 
2

--------------------------------------------------------------------------------

“2017 Third Party Loans” means the term loans made to Borrower under the 2017
Third Party Credit Agreement.
 
“2017 Third Party Loans Purchase Price” means the purchase price paid by Time
Warner Inc. or one of its Affiliates to purchase all outstanding 2017 Third
Party Loans pursuant to Section 2.18(c) of the 2017 Third Party Credit
Agreement.
 
 “Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A- or
higher by S&P or Fitch Ratings Ltd or A3 or higher by Moody’s or a comparable
rating from an internationally recognised credit rating agency; or (b) any other
bank or financial institution approved by the Administrative Agent.
 
“Accounting Quarter” means each period commencing on the day after each Quarter
Date and ending on the next Quarter Date.
 
“Additional Assets” means:
 
(1)            any property or assets (other than Financial Indebtedness and
Capital Stock) to be used by Borrower or any Subsidiary of Borrower in a
Permitted Business;
 
(2)            the Capital Stock of a Person that becomes a Subsidiary as a
result of the acquisition of such Capital Stock by Borrower or a Subsidiary of
Borrower; or
 
(3)            Capital Stock constituting a minority interest in any Person that
at such time is a Subsidiary of Borrower;
 
provided, however, that, in the case of clauses (2) and (3), such Subsidiary is
primarily engaged in a Permitted Business.
 
“Administrative Agent” has the meaning specified in the preamble hereto,
together with any of its successors pursuant to Article VII.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” has the meaning specified in the preamble hereto.
 
“Amended Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement originally dated July 21, 2006, among Borrower, the
trustee and security agent for the 2017 PIK Notes, the Security Agent (as
security agent under this Agreement and the Revolving Loan Credit Agreement),
the agent under the Reimbursement Agreement, Time Warner Inc., and the other
parties thereto, as amended and restated on or before the Restatement Effective
Date and as it may be further amended and restated from time to time,
substantially in the form of attached Exhibit H or any other form approved by
the Administrative Agent and the other parties thereto.
 
3

--------------------------------------------------------------------------------

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Section 5.01(a)(i).
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Anti-Terrorism Laws” means any Law related to terrorism financing or money
laundering, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA Patriot
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
 
“Assignment and Assumption” means an assignment and assumption entered into by
an assigning Lender and an assignee (with the consent of any party whose consent
is required by Section 8.04) in form and substance reasonably satisfactory to
such assigning Lender and any assignee.
 
“Auditors” means Deloitte LLP or any other audit firm (x) of recognized U.S.
national standing or (y) otherwise approved in advance by the Administrative
Agent (such approval not to be unreasonably withheld or delayed).
 
“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration issued by a Governmental
Authority.
 
“Backstop Commitment” has the meaning assigned to such term in the Framework
Agreement.
 
“Bankruptcy Law” has the meaning assigned to such term in Section 6.01(g).
 
“Basel III” means “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems”, “Basel III: International Framework for Liquidity
Risk Measurement, Standards and Monitoring” and “Guidance for National
Authorities Operating the Countercyclical Capital Buffer” published by the Basel
Committee on 16 December 2010, and any other finalized form of standards
published by the Basel Committee that addresses such proposals.
 
“Basel Committee” means the Basel Committee on Banking Supervision.
 
“BMG Cash Pooling Arrangements” means that certain Cash Pooling Agreement, dated
November 19, 2007, by and between CME BV and Bank Mendes Gans N.V., as amended,
including the various accession agreements among CME BV, its Affiliates and Bank
Mendes Gans N.V. relating thereto.
 
“Board” means the board of directors of Borrower, or any committee thereof duly
authorized to act on behalf of the board of directors of Borrower.
 
4

--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Borrower’s Business Plan” means the budget overview for the fiscal year ended
December 31, 2015 and projections through 2019 delivered to Administrative Agent
on or prior to the Restatement Effective Date.
 
“Borrower Pledge Agreement” means that certain Pledge Agreement on Shares in
Central European Media Enterprises N.V., dated on or prior to the Borrowing
Effective Date, among Borrower, as pledgor, the Security Agent, as pledgee, and
CME NV, as the company, substantially in the form of attached Exhibit F or any
other form approved by the Administrative Agent.
 
“Borrowing Effective Date” means the first Business Day on which the conditions
precedent of Section 4.02 were each satisfied in full or waived.
 
“Borrowing Request” means a request by Borrower for a Loan in accordance with
Section 2.03, and being in the form of attached Exhibit B or any other form
approved by the Administrative Agent.
 
“Bridge Date” means May 29, 2014.
 
“Broadcasting Licenses” means:
 
(a)            license no. TD/17, file no. TD/17/2010, dated January 12, 2010
(MARKIZA digital); and
 
(b)            license no. 001/1993, file no. R/060/93, dated February 9, 1993
(NOVA terrestrial),
 
in each case as amended, novated, supplemented, extended, renewed, reissued,
replaced or restated.
 
“Budget” means: (a) in relation to the fiscal year ending on December 31, 2015,
Borrower’s Business Plan; and (b) in relation to any other period, any budget
delivered by Borrower to the Administrative Agent in respect of that period
pursuant to Section 5.01(d).
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London, Prague, Frankfurt or
Amsterdam are authorized or required by law to remain closed.
 
“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with GAAP, is treated as a capital expenditure
(and including the capital element of any expenditure or obligation incurred in
connection with a Finance Lease).
 
5

--------------------------------------------------------------------------------

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
 
“Cash” means, at any time, cash in hand or at bank that is reported as cash in
Borrower’s audited financial statements prepared in accordance with GAAP.
 
“Cash Election” has the meaning assigned to such term in Section 2.09(c).
 
“Cash Equivalent Investments” means at any time:
 
(a)            certificates of deposit or time deposits maturing within one year
after the relevant date of calculation and overnight deposits, in each case
issued by or with an Acceptable Bank;
 
(b)            any investment in marketable debt obligations issued or
guaranteed by the government of the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State or by an instrumentality or agency of any of them having an
equivalent credit rating, maturing within one year after the relevant date of
calculation and not convertible or exchangeable to any other security; provided
that the securities of such country, member state, instrumentality or agency (as
the case may be) are rated at least A by S&P or A by Moody’s;
 

(c) commercial paper not convertible or exchangeable to any other security:

 

(i) for which a recognised trading market exists;

 

(ii) issued by an issuer incorporated in the United States of America, the
United Kingdom, any member state of the European Economic Area or any
Participating Member State;

 

(iii) which matures within one year after the relevant date of calculation; and

 

(iv) which has a credit rating of either A-1 or higher by S&P or F1 or higher by
Fitch Ratings Ltd or P-1 or higher by Moody’s, or, if no rating is available in
respect of the commercial paper, the issuer of which has, in respect of its
long-term unsecured and non-credit enhanced debt obligations, an equivalent
rating;

 
(d)            sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent);
 
(e)            any investment in money market funds which (i) have a credit
rating of either A-1 or higher by S&P or F1 or higher by Fitch Ratings Ltd or
P-1 or higher by Moody’s, (ii) which invest substantially all their assets in
securities of the types described in paragraphs (a) to (d) above and (iii) can
be turned into cash on not more than 30 days’ notice; or
 
6

--------------------------------------------------------------------------------

(f)            any other debt security approved by the Required Lenders, in each
case, to which any member of the Group is alone (or together with other members
of the Group) beneficially entitled at that time and which is not issued or
guaranteed by any member of the Group or subject to any Security (other than
Security arising under the Security Documents).
 
“Cashflow” means, in respect of any Relevant Period, the consolidated cash flow
from operating activities of the Group calculated in accordance with GAAP for
that Relevant Period after:
 
(a)            adding back the amount of any interest payments made during that
Relevant Period;
 
(b)            adding back the amount of any cash payments during that Relevant
Period in respect of any Exceptional Items to the extent deducted in calculating
cash flow from operating activities of the Group calculated in accordance with
GAAP for that Relevant Period;
 
(c)            deducting the amount of any Capital Expenditure actually made and
adding any proceeds from the sale of property, plants and equipment during that
Relevant Period by any member of the Group; and
 
(d)           deducting, without duplication, any fees or expenses paid in
relation to capital raising during that Relevant Period, including, without
limitation, equity issuances, debt issuances and debt exchanges.
 
“Cashflow Cover” means as of any date of determination the ratio of Cashflow to
Debt Service in respect of the most-recently ended Relevant Period.
 
“CET 21” means CET 21 spol. s r.o., a company incorporated and existing in the
Czech Republic.
 
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, adoption or application thereof by any
Governmental Authority or (c) the making or issuance of, and compliance by the
relevant Lender with, any request, rule guideline or directive (whether or not
having the force of law) by any Governmental Authority.  Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, are deemed to have been
introduced or adopted after the Effective Date, regardless of the date enacted
or adopted.
 
“Change of Control” shall be deemed to occur upon the occurrence of any one or
more of the following:
 
(a)            any “person” or “group” of related persons, other than one or
more Permitted Holders, is or becomes the beneficial owner, directly or
indirectly, of more than 35% of the total power of voting stock of Borrower and
the Permitted Holders beneficially own, directly or indirectly, in the aggregate
a lesser percentage of the total voting power of the voting stock of Borrower
than such person or group;

7

--------------------------------------------------------------------------------

(b)            the sale, lease, transfer, conveyance or other disposition (other
than by way of amalgamation, merger or consolidation), in one or a series of
related transactions, of all or substantially all of the assets of Borrower and
its Subsidiaries taken as a whole to any person other than a Permitted Holder;
 
(c)            the first day on which a majority of the members of the Board are
not Continuing Directors;
 
(d)            the adoption by the shareholders of Borrower of a plan relating
to the liquidation or dissolution of Borrower;
 
(e)            (i) so long as any 2017 PIK Notes remain outstanding, a “Change
of Control Triggering Event” (as such term is defined in the 2017 PIK Notes
Indenture) occurs or (ii) so long as any 2015 Notes remain outstanding, a
“Fundamental Change” (as such term is defined in clauses (1)(A), (2), (3), (4)
and (5) of such defined term in the 2015 Notes Indenture) occurs;
 
(f)            the adoption by the shareholders of CET 21 of a plan relating to
the liquidation or dissolution of CET 21; or
 
(g)            Borrower ceases to beneficially own, directly or indirectly, 100%
of the Capital Stock of CET 21.
 
For purposes of this definition: (a) “person” and “group” have the meanings they
have in Sections 13(d) and 14(d) of the Exchange Act; (b) “beneficial owner” is
used as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all shares that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time; (c) a person will be deemed to beneficially
own any voting stock of an entity held by a parent entity, if such person is the
beneficial owner, directly or indirectly, of more than 35% of the voting power
of the voting stock of such parent entity and the Permitted Holders beneficially
own, directly or indirectly, in the aggregate a lesser percentage of the voting
power of the voting stock of such parent entity; and (d) a “Continuing Director”
means any member of the Board who was a member of the Board on the Effective
Date or was nominated for election or was elected to the Board with the approval
of Time Warner Inc. or the majority of Continuing Directors who were members of
the Board at the time of such nomination or election.
 
“Charges” has the meaning assigned to such term in Section 8.13.
 
“Class A Common Stock” has the meaning assigned to such term in the Framework
Agreement.
 
“CME BV” means CME Media Enterprises B.V., a company organized and existing
under the laws of the Netherlands.
 
8

--------------------------------------------------------------------------------

“CME NV” means Central European Media Enterprises N.V., a company organized
under the laws of the former Netherlands Antilles and existing under the laws of
Curaçao.
 
“CME NV Pledge Agreement” means that certain Deed of Pledge of Shares in CME
Media Enterprises B.V., dated on or prior to the Borrowing Effective Date, among
CME NV, as pledgor, the Security Agent, as pledgee, and CME BV, as the company,
substantially in the form of attached Exhibit G or any other form approved by
the Administrative Agent.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means, as applicable, that certain property and tangible and
intangible assets, whether now owned or hereafter acquired, in which Security
are, from time to time, purported to be granted pursuant to the Security
Documents.
 
“Commitment” means (a) if the Rights Offering, Backstop Commitment and Unit
Private Placement are not successfully completed prior to the Bridge Date, the
commitment of TWMH (or any of its Affiliates) to make the Loan in the amount of
the sum of (i) the Dollar equivalent of the aggregate principal amount of the
2016 Notes outstanding plus the early redemption premium thereon payable to the
holders thereof upon the Discharge, in each case, in an amount as determined in
accordance with the Framework Agreement (the “Refinancing Portion of the Loan”)
plus (ii) $30,000,000 and (b) if the Rights Offering, Backstop Commitment and
Unit Private Placement are successfully completed prior to the Bridge Date, the
commitment of Time Warner Inc. (or any of its Affiliates) to make the Loan in
the amount of $30,000,000.
 
“Commitment Fee” has the meaning assigned to such term in the Reimbursement
Agreement.
 
“Commitment Letter” means that certain Commitment Letter between Borrower and
Time Warner Inc. dated as of the Restatement Effective Date.
 
 “Compliance Certificate” means a certificate substantially in the form Exhibit
D.
 
“Confidentiality Agreement” means that certain Access and Confidentiality
Agreement dated April 29, 2013, as amended on November 8, 2013, between TWMH and
Borrower, attached hereto as Exhibit E.
 
“Consolidated Total Debt” means, without duplication, at any date, the sum for
the Group (in each case owed to creditors that are not members of the Group) of:
 

 
(a)
the aggregate principal amount of the Loan outstanding on that date;

 
(b)            the aggregate principal amount of (i) the 2017 PIK Notes, the
2017 Notes and the 2015 Notes and (ii) the Revolving Loans, the 2017 Third Party
Loans and the 2015 Third Party Loans or the 2015 Time Warner Loans, as
applicable, in each case outstanding on that date;
 
(c)            the aggregate Financial Indebtedness outstanding at that date
under the Factoring Facility Agreement, to the extent it constitutes
indebtedness under GAAP; and
 
9

--------------------------------------------------------------------------------

(d)            the aggregate principal amount of any other Financial
Indebtedness permitted under paragraphs (b)(i) and (b)(ii) of Section 5.18 and
Permitted Financial Indebtedness, in each case outstanding on that date but
excluding any marking to market of Treasury Transactions.
 
“Consolidated Total Leverage” means at any date of determination, the ratio of
Consolidated Total Debt on the last day of the most recently-ended Relevant
Period to EBITDA in respect of that Relevant Period.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loan at such time.
 
“Debt Service” means, in respect of any Relevant Period, the aggregate for the
Group of:
 
(a)            Finance Charges for that Relevant Period;
 
(b)            any cash dividends or distributions made during that Relevant
Period by a member of the Group to any Person not a member of the Group;
 
(c)            the aggregate of all scheduled and mandatory (but not voluntary)
repayments of Group Borrowings falling due during that Relevant Period but
excluding:
 
(i)            any amounts prepaid or falling due under any overdraft facility
or the Revolving Loan Credit Agreement which are not accompanied by a commitment
reduction and are available for simultaneous redrawing according to the terms of
such overdraft facility or the Revolving Loan Credit Agreement;
 
(ii)            any prepayment of the Loans, the 2017 Third Party Loans, the
2015 Third Party Loans or the 2015 Time Warner Loans, as applicable, or the 2017
PIK Notes, in each case which is required to be made under the terms of this
Agreement; and
 
(iii)            any repayment made to refinance a Group Borrowing in an amount
not to exceed the amount so refinanced (including principal and premium but
excluding accrued interest thereon or any fees incurred in connection with such
refinancing); and
 
(d)            the amount of the capital element of any payments in respect of
that Relevant Period payable under any Finance Lease entered into by a member of
the Group;
 
in each case so that no amount shall be added (or deducted) more than once.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
10

--------------------------------------------------------------------------------

“Discharge” means the satisfaction of all conditions precedent to the discharge
of the 2016 Notes pursuant to Section 8.5 of the 2016 Notes Indenture.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
 
(a)            matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;
 
(b)            is convertible or exchangeable for Financial Indebtedness or
Disqualified Stock (excluding Capital Stock which is convertible or exchangeable
solely at the option of Borrower or any of its Subsidiaries); or
 
(c)            is redeemable at the option of the holder of the Capital Stock
thereof, in whole or in part, in each case on or prior to the date that is 91
days after the Maturity Date; provided that only the portion of Capital Stock
which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such date will
be deemed to be Disqualified Stock.
 
“Dollars”, “$” or “US$” refers to the lawful money of the United States of
America.
 
“EBITDA” means, in respect of any Relevant Period, the consolidated operating
profit/(loss) of the Group calculated in accordance with GAAP:
 
(a)           after adding back any amount attributable to amortization or
depreciation expenses;
 

 
(b)
before taking into account any Exceptional Items;

 

 
(c)
before taking into account any Pension Items;

 

 
(d)
excluding the charge to profit represented by the expensing of stock-based
compensation; and

 

  (e) excluding the results from discontinued operations;

 
in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profit/(loss) of the Group.
 
“Effective Date” means February 28, 2014, which is the first Business Day on
which the conditions precedent of Section 4.01 were each satisfied in full or
waived.
 
“Election” has the meaning assigned to such term in Section 2.09(c).
 
“Environmental Law” means any statutory or common law, treaty, convention,
directive or regulation having legal or judicial effect whether of a criminal or
civil nature, concerning the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials or to health and safety matters.
 
11

--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Event of Default” has the meaning assigned to such term in Article VI.
 
“Exceptional Items” means any material items of an unusual or non-recurring
nature with respect to gains or losses of the Group arising on:
 
(a)            the restructuring of the activities of an entity and reversals of
any provisions for the cost of restructuring;
 
(b)            disposals or impairment of non-current assets (excluding
programming impairments); or
 
(c)            any other item excluded from OIBDA in Borrower’s filings with the
SEC.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being a tax resident of the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Lender, withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under  Section 8.04) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
 
“Factoring Facility Agreement” means the framework factoring agreement (ramcova
faktoringova smlouva) between Factoring Ceské sporitelny, a.s. and CET 21, dated
March 24, 2003, as amended or refinanced from time to time, pursuant to which
individual agreements on assignment of receivables are entered into between
Factoring Ceské sporitelny a.s. as assignee and CET 21 as assignor.
 
12

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version not materially more onerous to comply
with), and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any intergovernmental agreements in respect thereof.
 
“Fee Letter” means that certain Fee Letter, dated as the Effective Date, between
Borrower and the Administrative Agent.
 
“Finance Charges” means, for any Relevant Period, the aggregate amount of the
accrued interest, commissions, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Group Borrowings, including net
realized gains or losses on any related derivative instruments, whether paid,
payable or capitalized by any member of the Group in respect of that Relevant
Period:
 
(a)            excluding any upfront fees or costs which are included as part of
effective interest rate adjustments;
 
(b)            including the interest (but not the capital) element of payments
in respect of Finance Leases;
 
(c)            including any commission, fees, discounts and other finance
payments payable by (and deducting any such amounts payable to) any member of
the Group under any interest rate hedging arrangement;
 
(d)            including the Guarantee Fee and the Commitment Fee;
 
(e)            excluding any interest cost or expected return on plan assets in
relation to any post-employment benefit schemes; and
 
(f)            taking no account of any unrealized gains or losses on any
derivative instruments;
 
in each case so that no amount shall be added (or deducted) more than once.
 
“Finance Lease” means any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a capital lease.
 
“Financial Indebtedness” means, at any date, any indebtedness of the Group for
or in respect of, without duplication:

 
(a)            moneys borrowed;
 
(b)            any amount raised by acceptance under any acceptance credit
facility or dematerialized equivalent;
 
(c)            any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument;
 
(d)            the amount of any liability in respect of any Finance Lease;

13

--------------------------------------------------------------------------------

(e)            receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);
 
(f)            any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing;
 
(g)            any Treasury Transaction (and, when calculating the value of any
Treasury Transaction, only the marked to market value shall be taken into
account);
 
(h)            any counter-indemnity obligation in respect of a guarantee or
other instrument issued by a bank or financial institution;
 
(i)            from and after the fourth Accounting Quarter in 2015, the amount
of any payment or liability under an advance or deferred purchase agreement in
respect of the supply of assets or services that is overdue by more than one
hundred twenty (120) days;
 
(j)            amounts of interest or accrued fees added to the (i) principal
balance of the Loans, the Revolving Loans, the 2017 PIK Notes and, if
applicable, the 2015 Time Warner Loans, in each case as a result of PIK
elections in respect of payment of interest thereon, (ii) the outstanding amount
of the Guarantee Fee and Commitment Fee, in each case as a result of PIK
elections in respect of payments of interest or accrued fees thereon and (iii)
any other amount covered by the items referred to in paragraphs (a) to (i)
above; and
 
(k)            the amount of any liability in respect of any guarantee for any
of the items referred to in paragraphs (a) to (j) above.
 
“Financial Year” means the annual accounting period of the Group ending on or
about December 31 in each year.
 
“Framework Agreement” means that certain Framework Agreement, dated as of
February 28, 2014, by and among TWMH, Time Warner Inc. and Borrower, as it may
be amended, restated or modified from time to time.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body (including
self‑regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra‑national bodies such as the
European Union or the European Central Bank).
 
“Group” means Borrower and its Subsidiaries from time to time, other than
Subsidiaries in liquidation prior to the Effective Date or voluntarily
liquidated after the Effective Date as permitted by the terms of this Agreement.
 
14

--------------------------------------------------------------------------------

“Group Borrowings” means, at any date, the aggregate outstanding principal,
capital or nominal amount (and any fixed or minimum premium payable on
prepayment or redemption) of any indebtedness of members of the Group for or in
respect of (in each case owed to creditors that are not members of the Group):
 
(a)            moneys borrowed and debit balances at banks or other financial
institutions (excluding debit balances under the BMG Cash Pooling Arrangements
provided that the net Group position is positive);
 
(b)            any acceptances under any acceptance credit or bill discount
facility (or dematerialised equivalent);
 
(c)            any note purchase facility or bonds (but not Trade Instruments),
notes, debentures, loan stock or any similar instrument;
 
(d)            any Finance Lease;
 
(e)            receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis and meet any requirements for
de-recognition under GAAP);
 
(f)            any counter-indemnity obligation in respect of a guarantee, bond,
standby or documentary letter of credit or any other instrument (but not, in any
case, Trade Instruments) issued by a bank or financial institution in respect of
(i) an underlying liability of an entity which is not a member of the Group
which liability would fall within one of the other paragraphs of this definition
or (ii) any liabilities of any member of the Group relating to any
post-retirement benefit scheme;
 
(g)            any amount raised by the issue of shares which are redeemable for
cash (other than at the option of the issuer) before the Maturity Date or are
otherwise classified as borrowings under GAAP;
 
(h)            any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into the agreement is
to raise finance or to finance the acquisition or construction of the asset or
service in question;
 
(i)            any amount raised under any other transaction (including any
forward sale or purchase agreement, sale and sale back or sale and leaseback
agreement) having the commercial effect of a borrowing or otherwise classified
as borrowings under GAAP; and
 
(j)             (without double counting) the amount of any liability in respect
of any guarantee or indemnity for any of the items referred to in paragraphs (a)
to (i) above.
 
“Guarantee” means the Guarantee issued by the Subsidiary Guarantors pursuant to
this Agreement substantially in the form of Exhibit A attached hereto.
 
“Guarantee Fee” has the meaning assigned to such term in the Reimbursement
Agreement.
 
15

--------------------------------------------------------------------------------

 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.
 
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
“Income Taxes” means Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profit Taxes or any
similar taxes.
 
“Indemnified Parties” has the meaning assigned to such term in Section 8.03(b).
 
“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document, and (b) to the extent not
otherwise described in (a), Other Taxes.
 
“Intellectual Property” means:
 
(a)            any patents, trademarks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, knowhow and other intellectual property
rights and interests (which may now or in the future subsist), whether
registered or unregistered; and
 
(b)            the benefit of all applications and rights to use such assets of
each member of the Group (which may now or in the future subsist).
 
“Interest Cover” means as of any date of determination the ratio of EBITDA to
Finance Charges in respect of the most recently-ended Relevant Period.
 
“Interest Payment Date” means each June 30 and December 31, commencing on the
first such date to occur after the Borrowing Effective Date.
 
“Interim Administrative Agent” has the meaning assigned to such term in Section
7.06.
 
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business) or other extension of credit (including by way of guarantee or similar
arrangement, but excluding any debt or extension of credit represented by a bank
deposit other than a time deposit) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Capital Stock, Financial Indebtedness or other similar instruments issued by,
such Person and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.
 
16

--------------------------------------------------------------------------------

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.
 
“Joint Venture Investment” means the aggregate of:
 
(a)            all amounts subscribed for shares in, lent to, or invested in all
Joint Ventures by any member of the Group;
 
(b)            the contingent liabilities of any member of the Group under any
guarantee given in respect of the liabilities of any Joint Venture; and
 
(c)            the market value of any assets transferred by any member of the
Group to any Joint Venture.
 
“Judgment Currency” has the meaning assigned to such term in Section 8.16(a).
 
“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 8.16(a).
 
“Laws” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.
 
“Lenders” means either of Time Warner Inc. or TWMH, upon the funding of the Loan
pursuant to the Commitment of either party, and any other Person that shall have
become a party hereto as a Lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto as a Lender pursuant
to an Assignment and Assumption, and “Lender” means any one of the Lenders.
 
“Loan Documents” means this Agreement, the Guarantee, the Security Documents,
each Term Loan Note, the Fee Letter and all other agreements, notes,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith.
 
“Loan Parties” means Borrower and the Subsidiary Guarantors.
 
“Loan” means a Loan made pursuant to Section 2.01.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its payment or other material obligations to the Lenders
under any Loan Document to which it is or will be a party, (c) the rights of or
benefits available to the Lenders under any Loan Document or (d) the
effectiveness or ranking of any Guarantee or Collateral given or granted or
purported to be given or granted under any Loan Document.
 
“Material Indebtedness” means Financial Indebtedness (other than the Loan) of
any one or more of Borrower and its Significant Subsidiaries in an aggregate
principal amount exceeding $25,000,000 or its foreign currency equivalent.
 
17

--------------------------------------------------------------------------------

“Maturity Date” means December 1, 2017.
 
“Maximum Rate” has the meaning assigned to such term in Section 8.13.
 
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
 
“Obligation Currency” shall have the meaning assigned to such term in Section
8.16(a).
 
“Original Credit Agreement” shall mean that certain Term Loan Facility Credit
Agreement dated as of February 28, 2014, by and among Borrower, the Lenders
party thereto from time to time and the Administrative Agent.
 
 “Original Financial Statements” means: (a) in relation to Borrower, the audited
consolidated financial statements of the Group for the financial year ended
December 31, 2013; and (b) in relation to each Subsidiary Guarantor of Borrower,
its unaudited accounts for the latest financial year for which they are
available.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising directly from
any payment made hereunder or under any other Loan Document or directly from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to an
assignment request by Borrower under Section 8.04).
 
“Participant” has the meaning assigned to such term in Section 8.04(d).
 
“Participating Member State” means any member state of the European communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European community relating to the Economic and Monetary
Union.
 
“Pension Items” means any curtailments and settlements attributable to a
post-employment benefit scheme.
 
“Permitted Acquisition” means:
 
(a)           an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of under Section 5.14(b)(ii); provided that
such asset is not subject to any liabilities (other than any liabilities that
would constitute Permitted Financial Indebtedness or Financial Indebtedness
permitted under Section 5.18(b)(i) if owed by a member of the Group);
 

 
(b)
an acquisition of shares or securities pursuant to a Permitted Share Issue;

 

 
(c)
an acquisition of securities which are Cash Equivalent Investments; or

 
18

--------------------------------------------------------------------------------

(d)            acquisition of shares in a Joint Venture to the extent permitted
by Section 5.11.
 
“Permitted Business” means (a) any business conducted by Borrower and any of its
Subsidiaries on the Effective Date, (b) any reasonable extension of such
business and (c) any business reasonably related, ancillary or complementary
thereto.
 
“Permitted Disposal” means any sale, lease, license, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:
 
(a)            of trading stock, including licenses for content, formats and
other similar or related rights or cash, made by any member of the Group in the
ordinary course of business of the disposing entity on normal commercial terms;
 
(b)            of assets (other than shares, businesses or Intellectual
Property) in exchange for other assets comparable or superior as to type, value
and quality;
 

 
(c)
of receivables pursuant to the Factoring Facility Agreement;

 

 
(d)
of obsolete or redundant vehicles, plant and equipment for Cash;

 
(e)            of Cash or Cash Equivalent Investments not otherwise required to
be applied or prohibited by this Agreement or in exchange for other Cash
Equivalent Investments;
 
(f)            constituted by a license of intellectual property rights
permitted by Section 5.20;
 

 
(g)
to a Joint Venture, to the extent permitted by Section 5.11;

 
(h)            arising under Section 5.22 or as a result of any Permitted
Security; or
 
(i)             the disposal of (i) any Subsidiary or Affiliate owned on the
Effective Date by CME Media Pro Distribution B.V. (together with CME Investments
B.V.) or Media Pro Entertainment Romania S.A. or (ii) any Radio Business.
 
“Permitted Financial Indebtedness” means Financial Indebtedness:
 
(a)            arising under (i) the Loan Documents, (ii) the Revolving Loan
Credit Agreement, (iii) the 2017 Third Party Credit Agreement, (iv) the
Reimbursement Agreement and (v) the 2015 Third Party Credit Agreement or the
2015 Time Warner Credit Agreement, as applicable;
 
(b)            arising under the 2017 PIK Notes Indenture, the 2017 Notes
Indenture and the 2015 Notes Indenture;
 

 
(c)
arising under any Treasury Transaction;

 
(d)            arising under a Permitted Loan, a Permitted Guarantee or a
guarantee permitted under Section 5.17(a);
 
19

--------------------------------------------------------------------------------

(e)            of any person acquired by a member of the Group after the
Effective Date which is incurred under arrangements in existence at the date of
acquisition, but not incurred or increased or having its maturity date extended
in contemplation of, or since, that acquisition, and outstanding only for a
period of six (6) months following the date of acquisition;
 
(f)            arising under the Factoring Facility Agreement up to the
committed amount existing thereunder on the Effective Date;
 
(g)            arising under any netting, set-off or cash-pooling arrangements
(including the BMG Cash Pooling Arrangements) entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group;
 
(h)            arising under paragraph (i) of the definition of Financial
Indebtedness in an amount not to exceed $50,000,000 at any one time; and
 
(i)             Permitted Refinancing Indebtedness.
 
“Permitted Guarantee” means:
 

 
(a)
the endorsement of negotiable instruments in the ordinary course of trade;

 
(b)            any guarantee, performance or similar bond or other obligation
guaranteeing performance by any member of the Group under any contract (other
than a contract that is or evidences Financial Indebtedness) entered into in
ordinary course of business of the respective member of the Group as conducted
on the Effective Date;
 
(c)            any guarantee of a Joint Venture to the extent permitted by
Section 5.11;
 

 
(d)
any guarantee permitted under Section 5.18;

 
(e)            any guarantee given in respect of the netting or set-off, netting
or cash pooling arrangements permitted pursuant to paragraph (b) of the
definition of Permitted Security;
 
(f)            any guarantee given by a member of the Group in respect of or to
secure obligations pursuant to any programming, production, distribution, format
or other intellectual or similar rights or capital equipment or other assets
used in the ordinary course of its business as conducted on the Effective Date
and not to exceed $50,000,000 (or its equivalent in other currencies) in the
aggregate for the Group at any time; provided that no more than $15,000,000 (or
its equivalent in other currencies) in the aggregate shall be attributable to
Borrower’s Subsidiaries (other than the Subsidiary Guarantors);
 
(g)            any guarantee given to any relevant tax authority in respect of
excise taxes, export duties or other such taxes, charges, duties or imposts
payable by a member of the Group in the ordinary course of its business as
conducted on the Effective Date; or
 
20

--------------------------------------------------------------------------------

(h)            any indemnity given in the ordinary course of the documentation
of an acquisition or disposal transaction which is a Permitted Acquisition or
Permitted Disposal which indemnity is in a customary form and subject to
customary limitations.
 
“Permitted Holder” means (a) Time Warner Inc. and (b) partnerships,
corporations, limited liability companies or other entities which are controlled
by Time Warner Inc.
 
“Permitted Investment” means an Investment by Borrower or any Subsidiary of
Borrower in:
 
(a)            Borrower or other member of the Group;
 
(b)            transactions that constitute a Permitted Acquisition, Permitted
Joint Venture, Permitted Loan, or otherwise are permitted by Sections 5.10, 5.11
and 5.16;
 
(c)            Cash Equivalent Investments;
 
(d)            receivables owing to Borrower or any Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as Borrower or any such Subsidiary
deems reasonable under the circumstances;
 
(e)            payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business not in
excess of $5,000,000 at any time outstanding;
 
(f)            Capital Stock, obligations or securities received in settlement
of debts created in the ordinary course of business and owing to Borrower or any
Subsidiary of Borrower or in satisfaction of judgments or pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;
 
(g)            Investments made as a result of the receipt of non-cash
consideration from a disposal that was made pursuant to and in compliance with
Section 5.14;
 
(h)            Investments in existence on the Effective Date; and
 
(i)            Treasury Transactions which transactions or obligations are
incurred in compliance with Section 5.18.
 
“Permitted Loan” means:
 
(a)            any trade credit extended by any member of the Group to its
customers on normal commercial terms and in the ordinary course of its trading
activities;
 
(b)            a loan made to a Joint Venture to the extent permitted under
Section 5.11;
 
(c)            a loan or extension of credit by a member of the Group to another
member of the Group; and
 
21

--------------------------------------------------------------------------------

(d)            any transaction that constitutes a Permitted Investment.
 
“Permitted Refinancing Indebtedness” shall mean Financial Indebtedness that is
incurred to refinance, refund, replace, exchange or repay Financial Indebtedness
consisting of all, but not less than all, outstanding Loans, 2017 PIK Notes and
Revolving Loans, as well as any subsequent refinancing or refunding of all such
Financial Indebtedness; provided in every case, that (a) the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of such Financial Indebtedness so refinanced
or refunded except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing or refunding and by an amount
equal to any existing commitments unutilized thereunder; (b) such refinancing or
refunding has a final maturity date equal to or later than the final maturity
date of, and has a weighted average life to maturity equal to or greater than
the weighted average life to maturity of, all such Financial Indebtedness being
refinanced or refunded (determined without giving effect to any amortization of
or prepayment of such Financial Indebtedness being refinanced or refunded prior
to such date of determination); (c) at the time the Permitted Refinancing
Indebtedness is incurred, no Default or Event of Default shall have occurred and
be continuing; (d) the original obligors in respect of such Financial
Indebtedness being refinanced or refunded remain the only obligors thereon, (e)
to the extent such Financial Indebtedness being refinanced or refunded is
secured by Security, such refinancing or refunding is not secured by any
Security on any property that did not secure such Financial Indebtedness being
refinanced or refunded and (f) the terms and conditions (including, if
applicable, as to Collateral but excluding as to subordination, pricing,
premiums and optional prepayment or redemption provisions) of any such
refinanced or refunded Financial Indebtedness (taken as a whole) are not more
restrictive with respect to Borrower and the Subsidiaries, as reasonably
determined by Borrower in good faith, than the terms and conditions of such
Financial Indebtedness being refinanced or refunded.
 
“Permitted Security” means, in each case to the extent not arising over assets
that constitute Collateral and in any event subject to the last proviso of this
definition:
 
(a)            any lien arising by operation of law and in the ordinary course
of business and not as a result of any default or omission by any member of the
Group;
 
(b)            any Security or Quasi-Security arising under any netting, set-off
or cash-pooling arrangements (including the BMG Cash Pooling Arrangements)
entered into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group but only so long as such Security or Quasi-Security does not secure
Financial Indebtedness under such arrangements in an amount in excess of
$20,000,000 (or its equivalent) at any one time;
 
(c)            any payment or close out netting or set-off arrangement pursuant
to any Treasury Transaction or foreign exchange transaction entered into by a
member of the Group which constitutes Permitted Financial Indebtedness,
excluding any Security or Quasi-Security under a credit support arrangement;
 
22

--------------------------------------------------------------------------------

(d)            any Security or Quasi-Security over or affecting any asset
acquired by a member of the Group after the Effective Date if:
 
(i)            the Security or Quasi-Security was not created in contemplation
of the acquisition of that asset by a member of the Group;
 
(ii)          the principal amount secured has not been increased in
contemplation of or since the acquisition of that asset by a member of the
Group; and
 
(iii)        the Security or Quasi-Security is removed or discharged within six
(6) months of the date of acquisition of such asset;
 
(e)            any Security or Quasi-Security over or affecting any asset of any
company which becomes a member of the Group after the Effective Date, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group if:
 
(i)            the Security or Quasi-Security was not created in contemplation
of the acquisition of that company;
 
(ii)          the principal amount secured has not increased in contemplation of
or since the acquisition of that company; and
 
(iii)         the Security or Quasi-Security is removed or discharged within six
months of that company becoming a member of the Group;
 
(f)            any Security or Quasi-Security arising under any retention of
title, hire purchase or conditional sale arrangement or arrangements having
similar effect in respect of goods supplied to a member of the Group in the
ordinary course of business and on the supplier’s standard or usual terms and
not arising as a result of any default or omission by any member of the Group;
 
(g)            any Quasi-Security arising as a result of a disposal which is a
Permitted Disposal or is permitted under Section 5.14;
 
(h)            any Security or Quasi-Security arising as a consequence of any
finance or capital lease permitted pursuant to Section 5.18(b)(ii);
 
(i)            any Security granted (i) under the Security Documents and (ii) in
respect of the Revolving Loan Credit Agreement and the Reimbursement Agreement;
 
(j)            any Security granted as of the Effective Date (or the date of
issuance in the case of the 2017 PIK Notes) in respect of: (i) the 2017 PIK
Notes, (ii) the 2017 Notes and (iii) the 2015 Notes;
 
(k)            any Security granted as of the 2015 Effective Date in respect of
the 2015 Time Warner Loans;
 
23

--------------------------------------------------------------------------------

(l)             any Security granted as of the Purchase Date (if any) in respect
of 2015 Third Party Loans or the 2017 Third Party Loans;
 
(m)            any Security or Quasi-Security created pursuant to clauses 24 and
25 of the general banking conditions (Algemene Bankvoorwaarden) in the
Netherlands; or
 
(n)            any Security not falling under any of the foregoing paragraphs
securing indebtedness the outstanding principal amount of which (when aggregated
with the outstanding principal amount of any other Financial Indebtedness which
has the benefit of a Security given by any member of the Group other than any
permitted under paragraphs (a) to (m) above) does not exceed $10,000,000 (or its
equivalent in other currencies);
 
provided that, notwithstanding anything to the contrary contained in
paragraphs (a) to (n) above, paragraphs (d), (e), (i), sub-paragraphs (i) and
(iii) of paragraph (j), (k) and (l) above shall not constitute a Permitted
Security with respect to CET 21 and any of its Subsidiaries to the extent any of
the above secures directly or indirectly any Financial Indebtedness.
 
“Permitted Share Issue” means an issue of shares by a member of the Group (other
than Borrower) to its immediate Holding Company where (if the existing shares of
the relevant member of the Group are the subject of the Security Documents) the
newly-issued shares also become subject to the Security Documents on the same
terms.
 
“Permitted Transaction” means: (a) any disposal required, Financial Indebtedness
incurred, guarantee or Security or Quasi-Security given, or other transaction
arising, under the Loan Documents; (b) the solvent liquidation or reorganisation
of any member of the Group which is not a Loan Party so long as any payments or
assets distributed as a result of such liquidation or reorganisation are
distributed to other members of the Group; (c) the solvent amalgamation,
demerger, merger, consolidation, corporate reconstruction or reorganization (by
way of voluntary arrangement, scheme of arrangement or otherwise) as between one
member of the Group and other member of the Group and in the case of any such
transaction involving a Loan Party where such Loan Party remains as the
surviving entity; and (d) transactions (other than (i) any sale, lease, license,
transfer or other disposal and (ii) the granting or creation of Security or the
incurring or permitting to subsist of Financial Indebtedness) conducted in the
ordinary course of business on arm’s length terms.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“PIK Election” has the meaning assigned to such term in Section 2.09(c).
 
“Pledge Agreements” means Borrower Pledge Agreement and the CME NV Pledge
Agreement.
 
“Preferred Stock,” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
 
24

--------------------------------------------------------------------------------

“Process Agent” has the meaning assigned to such term in Section 8.09(d).
 
“Purchase Date” means, as the context requires, the date that either or both of
the 2015 Third Party Loans Purchase Price and the 2017 Third Party Loans
Purchase Price is or are paid by Time Warner Inc.
 
“Quarter Date” means each of March 31, June 30, September 30 and December 31.
 
“Quarterly Financial Statements” means the financial statements delivered
pursuant to Section 5.01(a)(ii).
 
“Quasi-Security” has the meaning assigned to such term in Section 5.13.
 
“Radio Business” means (a) the radio business operated in Romania by Borrower as
the Pro FM group (including Pro FM, Info FM, Dance FM and Music FM) and (b) the
radio business operated in Bulgaria by Borrower as the bTV Radio group
(including bTV Radio, N-Joy, Z-Rock, Melody, Classic FM, Jazz FM and Jazz FM
Lounge).
 
“Recipient” means the Administrative Agent or any Lender, as applicable.
 
“Redemption Notice” means that certain irrevocable notice delivered by Borrower
to the holders of the 2016 Notes pursuant to the 2016 Notes Indenture setting
forth a redemption date (which shall not be a day immediately following a date
that is not a Business Day) for 30 days after the delivery of such notice for
all outstanding 2016 Notes.
 
 “Register” has the meaning assigned to such term in Section 8.04(c).
 
“Reimbursement Agreement” means that certain Reimbursement Agreement dated as of
November 14, 2014, between Borrower and Time Warner Inc., as it may be amended,
restated, refinanced or modified from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Relevant Jurisdiction” means, in relation to Borrower or any other member of
the Group:
 

 
(a)
its jurisdiction of incorporation;

 

 
(b)
any jurisdiction where it conducts a substantive part of its business; and

 
(c)            the jurisdiction whose laws govern the perfection of any of the
Security granted under the Security Documents entered into by it.
 
“Relevant Period” means each period of twelve (12) months ending on or about the
last day of the Financial Year and each period of twelve (12) months ending on
or about the last day of each Accounting Quarter.
 
25

--------------------------------------------------------------------------------

“Required Lenders” means Lenders having Credit Exposures representing more than
50% of the sum of the total Credit Exposures of all Lenders at such time.
 
“Responsible Officer” means a Chief Executive Officer, Chief Financial Officer,
Deputy Chief Financial Officer or Treasurer of Borrower.
 
“Restatement Effective Date” means November 14, 2014.
 
“Restricted Investment” means any Investment other than a Permitted Investment.
 
“Restricted Payment” has the meaning assigned to such term in Section 5.22.
 
“Revolving Loans” means the Revolving Loans issued under the Revolving Loan
Credit Agreement.
 
“Revolving Loan Credit Agreement” means that certain Amended and Restated
Revolving Loan Facility Credit Agreement dated as of May 2, 2014, as amended and
restated as of November 14, 2014, among Borrower, Time Warner Inc. and the other
lenders party thereto from time to time, and the administrative agent party
thereto, as it may be amended, restated, refinanced or modified from time to
time.
 
“Rights Offering” has the meaning assigned to such term in the Framework
Agreement.
 
“S&P” means Standard & Poor’s Rating Services or its successor.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Secured Parties” has the meaning assigned to such term in each Pledge
Agreement.
 
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
26

--------------------------------------------------------------------------------

“Security Agent” means Time Warner Inc., together with any of its successors
pursuant to the Security Documents.
 
“Security Documents” means the Pledge Agreements and the Amended Intercreditor
Agreement.
 
“Significant Subsidiary” means any Subsidiary of Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1‑02 of Regulation S‑X
(as in effect on the Effective Date) promulgated by the SEC.
 
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“Subordinated Obligations” means any Financial Indebtedness of Borrower or any
Subsidiary Guarantor (whether outstanding on the Effective Date or thereafter
incurred) which is subordinate or junior in right of payment to obligations
under this Agreement pursuant to a written agreement.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all such ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the board of directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
Person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent.  Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Borrower.
 
“Subsidiary Guarantors” means CME NV, CME BV and any other Subsidiary of
Borrower that becomes a Subsidiary Guarantor pursuant to Section 5.23.
 
27

--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority of any type whatsoever, including any interest, additions to tax or
penalties applicable thereto.
 
“Term Loan Note” has the meaning assigned to such term in Section 2.07(e).
 
“Term Warrant Agreement” has the meaning assigned to such term in the Framework
Agreement, substantially in the form of attached Exhibit I or any other form
approved by the Administrative Agent.
 
“Term Warrant Shares” shall mean the 84,000,000 shares of Class A Common Stock
underlying the Term Warrants, as adjusted pursuant to the terms of the Framework
Agreement.
 
“Term Warrants” means the warrants to purchase the Term Warrant Shares, the
terms of which shall be substantially identical to those of the Unit Warrants.
 
“Total Purchase Price” means the consideration (including associated costs and
expenses) for a an acquisition and any Financial Indebtedness or other assumed
actual or contingent liability, in each case remaining in the acquired company
(or any such business) at the date of acquisition.
 
“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group.
 
“Transactions” means the execution, delivery and performance by Borrower of the
transactions described in the Framework Agreement, including the execution,
delivery and performance of this Agreement and the borrowing of the Loan.
 
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price but not for speculative purposes.
 
“TWMH” means Time Warner Media Holdings B.V., a besloten vennootschap met
beperkte aansprakelijkheid, or private limited company, organized under the laws
of the Netherlands.
 
“Unit Private Placement” has the meaning assigned to such term in the Framework
Agreement.
 
“Unit Warrant Agreement” has the meaning assigned to such term in the Framework
Agreement, substantially in the form of attached Exhibit J or any other form
approved by the Administrative Agent.
 
“Unit Warrants” has the meaning assigned to such term in the Framework
Agreement.
 
“U.S.” means the United States of America.
 
28

--------------------------------------------------------------------------------

“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.
 
“VAT” means any value added Tax as provided for in Directive 2006/112/EC of the
Council of the European Union and any other Tax of a similar nature in any
jurisdiction.

 
Section 1.02          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) except as provided in this
Agreement, any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and, unless the context requires otherwise,
shall include without limitation (x) any applicable foreign statute, law
(including any rules or regulations promulgated under any such statute or law),
regulation, treaty, rule, official directive, request or guideline of any
foreign national, state, local, municipal, or other governmental, fiscal,
monetary or regulatory body, agency, department or regulatory, self‑regulatory
or other authority or organization, whether or not having the force of law (but
if not having the force of law, one which applies generally to the class or
category of institutions of which any Lender or the Administrative Agent forms a
part and compliance with which is in accordance with the general practice of
those financial institutions) and (y) any applicable decision of any competent
court or other judicial body, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (g) as used herein, the obligation of any Loan
Party under this Agreement or any other Loan Document in respect of interest
accruing under this Agreement or the other Loan Documents shall be deemed to
include without limitation any interest accruing during the pendency of, or
after the filing of any petition in respect of, any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowable or
allowed in such proceeding and (h) all currency amounts shall be to Dollars,
except with respect to Section 5.15(a).  For the avoidance of doubt, for all
purposes under this Agreement (including computing Consolidated Total Leverage),
the amount of the 2017 PIK Notes and the Loan outstanding shall be equal to the
aggregate principal face amount of such 2017 PIK Notes or Loan outstanding at
any such time, without giving effect to the tax treatment or accounting
standards used in respect thereof (including any discount thereto).  On the
Restatement Effective Date, neither the 2015 Third Party Credit Agreement nor
the 2015 Time Warner Credit Agreement exists and references thereto shall be
applicable only if and when either such agreement is executed and effective.

29

--------------------------------------------------------------------------------

Section 1.03          Resolution of Drafting Ambiguities.  Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.

 
Section 1.04         Fluctuations in the Exchange Rate of Currencies.  When
determining a Group member’s capacity to incur additional Financial
Indebtedness, investments or any other obligations or amounts that are limited
by a threshold basket under Article V, the Dollar equivalent of all outstanding
and additional obligations or amounts that are denominated in foreign currencies
shall be calculated at the exchange rate publicly reported by Bloomberg (or such
other sources as the Administrative Agent may agree) as of the date of such
incurrence for the purpose of testing compliance with such threshold basket. 
Notwithstanding the foregoing, the maximum amount of Financial Indebtedness,
investments and any other obligations or amounts that a Group member has
incurred under Article V shall not be deemed to be exceeded for the purpose of
determining the existence of a Default or Event of Default solely as a result of
fluctuations in the exchange rate of currencies after the date of such
incurrence.

 
ARTICLE II


THE CREDITS
 
Section 2.01          Term Loan Commitments.  Subject to the terms and
conditions set forth herein, the Lender agrees to make a Loan (denominated in
Dollars) to Borrower in a single drawing on the Borrowing Effective Date in an
aggregate principal amount that will not result in (i) the Lender’s Credit
Exposure exceeding such Lender’s Commitment or (ii) the sum of the total Credit
Exposures exceeding the sum of the total Commitments.  Amounts paid or prepaid
in respect of the Loan may not be reborrowed.

 
Section 2.02          Loan.

 
(a)            The Loan shall be made by the Lender in accordance with its
Commitments.

 
(b)            The Lender at its option may make the Loan by causing any
domestic or foreign branch or Affiliate of the Lender to make such loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.

 
Section 2.03          Requests for the Loan.  To request the Loan, Borrower
shall notify the Administrative Agent of such request in writing not later than
12:00 noon, New York City time, three (3) Business Days (or such shorter period
as may be agreed to by the Administrative Agent) before the date of the proposed
Loan and deliver a Borrowing Request in respect of such proposed borrowing.  The
Borrowing Request shall be delivered by hand delivery, fax or emailed pdf of the
Borrowing Request and shall be signed by Borrower.  The Borrowing Request shall
be irrevocable and be binding on Borrower and shall specify the following
information:
 
(i)            the aggregate principal amount of the requested Loan;
 
30

--------------------------------------------------------------------------------

(ii)            the date of such Loan, which shall be a Business Day;
 
(iii)          that the conditions set forth in Section 4.02 have been satisfied
in full as of the date of the Borrowing Request; and
 
(iv)          the location and number of Borrower’s account to which funds are
to be disbursed.
 
Section 2.04          Funding of the Loan.  The Lender shall make the Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars by 10:00 a.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lender.

 
Section 2.05          Reserved.

 
Section 2.06          Termination and Reduction of Commitments.  Unless
previously terminated, the Commitments shall automatically terminate after
giving effect to the funding of the Lender’s Commitment on the Borrowing
Effective Date and in any event at 5:00 p.m. New York City time on the Bridge
Date.

 
Section 2.07          Repayment of the Loan; Evidence of Debt.

 
(a)            Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Loan owed by Borrower on the Maturity Date.  All payments or
repayments of the Loan made pursuant to this Section 2.07(a) shall be made in
Dollars.

 
(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 
(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of the Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 
(d)            The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section 2.07 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loan in accordance with the terms of this Agreement.

 
(e)            Any Lender may request that the Loan made by it be evidenced by a
promissory note.  In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender and
substantially in the form of with respect to the Loan, in the form of a term
loan note attached hereto as Exhibit C (each such note, a “Term Loan Note”). 
Thereafter, the Loan evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

31

--------------------------------------------------------------------------------

Section 2.08          Prepayment of the Loan.
 

(a)            To the extent that the 2017 PIK Notes are outstanding, Borrower
shall have the right at any time and from time to time, subject to paragraph (c)
of this Section 2.08, to prepay the Loan in whole, but not in part, subject to
(i) prior notice in accordance with paragraph (b) of this Section 2.08 and (ii)
Borrower entering into satisfactory arrangements to, concurrently with any such
prepayment, repay and discharge the 2017 PIK Notes in accordance with the 2017
PIK Notes Indenture.

 
(b)            Borrower shall notify the Administrative Agent in writing of the
proposed date and the principal amount of any prepayment hereunder not later
than 11:00 a.m., New York City time, at least three (3) Business Days (or such
shorter period as may be acceptable to the Administrative Agent in its sole
discretion) prior to the date of prepayment.  Each such notice shall be
irrevocable and shall specify the manner of prepayment, the prepayment date and
the principal amount of the Loan or portion thereof to be prepaid; provided that
any such notice of prepayment may be conditioned upon the effectiveness of other
credit facilities or another event, in which case such notice may be revoked by
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly following receipt
of any such notice relating to a Loan, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each prepayment of a Loan shall be applied
towards a reduction of the principal amount of then outstanding Loan. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.09.

 
(c)            Notwithstanding the foregoing, and at all times subject to the
Amended Intercreditor Agreement, to the extent that any principal amount of the
2017 Notes is repaid or prepaid with proceeds from an asset sale of assets not
constituting CET Collateral (as defined in the 2017 Notes Indenture) in
accordance with Section 4.9 of the 2017 Notes Indenture, then on the date of
such repayment or prepayment, Borrower shall concurrently therewith prepay
outstanding amounts of the Loan under this Agreement and the 2017 PIK Notes
under the 2017 PIK Notes Indenture, pro rata with the payments required to be
made to the holders of the 2017 Notes.

 
(d)            Notwithstanding the foregoing, in the event that the 2017 PIK
Notes are prepaid in full or repaid in full, the Loan outstanding shall become
immediately due and payable at such time.

 
Section 2.09          Interest.

 
(a)            (i) The Loan shall bear interest at a rate per annum equal to
15.0% and (ii) subject to Section 2.09(b), Borrower shall pay interest on each
Interest Payment Date on the unpaid principal amount of the Loan owing by
Borrower to the Lenders from the date of such Loan until such principal amount
shall be paid in full.

 
32

--------------------------------------------------------------------------------

(b)            Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, if any principal of or interest on the Loan
or any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2.0% plus the rate applicable to the Loan as provided in paragraph (a) of
this Section payable in cash.

 
(c)            Subject to the limitations set forth in paragraph (d) of this
Section, Borrower may elect (an “Election”) to (i) with respect to all of the
outstanding principal amount of the Loan, pay all accrued interest fully in cash
(a “Cash Election”) or (ii) with respect to all of the outstanding principal
amount of the Loan, pay all accrued interest by adding such amount to the
principal amount of the Loan pursuant to paragraph (d) below (a “PIK
Election”).  Borrower shall make an Election with respect to each Interest
Payment Date by providing notice to the Administrative Agent at least three (3)
Business Days prior to the Interest Payment Date, with such Election to specify
the aggregate principal amount of the Loan and whether Borrower is making a Cash
Election or PIK Election with respect to such amount.  If an Election is not
made by Borrower in a timely fashion or at all with respect to the method of
payment of interest for an Interest Payment Date, a PIK Election shall be deemed
to have been made for the entire principal amount of the outstanding Loan with
respect to such Interest Payment Date.

 
(d)            Accrued interest on the Loan shall be payable in arrears on each
Interest Payment Date for such Loan, by making a Cash Election or PIK Election
at the option of Borrower; provided that (A) interest accrued pursuant to
paragraph (b) of this Section 2.09 shall be payable in cash on demand, (B) in
the event of any repayment or prepayment of the Loan, accrued interest on the
principal amount repaid or prepaid shall be payable in cash on the date of such
repayment or prepayment and (C) all accrued interest in respect of the Loan
shall be payable in cash on the Maturity Date; provided that so long as an Event
of Default has occurred and is continuing, no PIK election in respect of payment
of interest shall be permitted.

 
(e)            With respect to the principal amount of the Loan for which a Cash
Election has been made, accrued interest will be paid in full in cash.

 
(f)            All interest hereunder shall be computed on the basis of actual
days elapsed and a year of 365 days (or 366 days in a leap year).

 
(g)            All interest paid or payable in cash pursuant to this Section
2.09 shall be paid in immediately available funds in Dollars.

 
Section 2.10          Reserved.

 
Section 2.11          Increased Costs.

 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)                   impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender;
 
33

--------------------------------------------------------------------------------

(ii)                subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) and (c) of the definition
of Excluded Taxes and (C) Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii)               impose on any Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or the Loan made by
such Lender;
 
and the direct result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining the Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.  A certificate
of such Lender setting forth the amount or amounts necessary to compensate such
Lender shall be delivered to Borrower and shall be conclusive absent manifest
error.  Such Lender shall use commercially reasonable efforts to deliver such
certificate promptly after such additional costs are incurred or reduction
suffered.  Borrower shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof.

 
(b)            Payment to Lenders.  Borrower shall pay to any Lender, as long as
such Lender or its Holding Company shall be required to comply with any reserve
ratio requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments,
such additional costs or reduced rate of return (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs or reduced rate of return allocated to such Commitment
or Loan by such Lender or its Holding Company (as determined by the Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan.

 
(c)            Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.11 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section 2.11 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180‑day period referred
to above shall be extended to include the period of retroactive effect thereof.

 
Section 2.12          Reserved.

 
Section 2.13          Illegality.  Notwithstanding any other provision of this
Agreement, (a) if the introduction of, or any change to or in the interpretation
of, any law or regulation shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder or to fund the Loan or (b) if as a result of
any merger, consolidation, amalgamation or acquisition by or of Borrower or any
Subsidiary with, into or of another Person it is or becomes unlawful due to
group or company lending limitations for any Lender to perform its obligations
hereunder or to fund the Loan, then (x) such Lender shall promptly notify
Borrower upon becoming aware of that event and the Commitment of such Lender
will be immediately cancelled and (y) Borrower shall repay the Loan granted to
it by such Lender, together with accrued and unpaid interest thereon and all
other amounts payable by Borrower under this Agreement, on or before such date
as shall be mandated by law as specified by such Lender in the notice delivered
to Borrower.

34

--------------------------------------------------------------------------------

Section 2.14          Taxes.
 
(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes.  If any Loan Party shall be required to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document, if any, to a Recipient, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.14) the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes been made, (ii) such Loan
Party shall make such deductions for Indemnified Taxes and (iii) such Loan Party
shall pay the full amount of Indemnified Taxes deducted to the relevant
Governmental Authority in accordance with applicable law.

 
(b)            Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of paragraph (a) above, each Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 
(c)            Indemnification by Loan Parties.  Without duplication of Sections
2.14(a) or (b) above, the applicable Loan Party shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.14) paid by such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to a Loan Party by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 
(d)            Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes by the applicable Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 
(e)            Status of Lenders.  Each Lender shall deliver such documentation
prescribed by applicable law or reasonably requested by any Loan Party or the
Administrative Agent as will enable such Loan Party or the Administrative Agent
to determine whether or not such Lender is subject to withholding, backup
withholding, deduction at source or information reporting requirements or as
would be necessary for such Loan Party to obtain or apply for an authorization
or exemption to make a payment hereunder without a Tax deduction or withholding
(or at a reduced rate), including the provision of a residency certificate, if
prescribed by law or reasonably requested by such Loan Party.  Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

35

--------------------------------------------------------------------------------

(f)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to Section 2.14(a)), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.14 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 
(g)            Value Added Tax.
 
(i)                  All consideration or other payments or amounts expressed to
be payable under a Loan Document by any Loan Party to Recipient shall be deemed
to be exclusive of any VAT.  If VAT is to be added under applicable law to any
consideration or other payments or amounts to be paid by any Loan Party in
connection with a Loan Document, that Loan Party shall pay to the applicable
Recipient or the relevant tax authority, as the case may be (in addition to and
at the same time as paying the consideration or other payments or amounts), an
amount equal to the amount of the VAT and the applicable Recipient shall
promptly provide an invoice complying with the applicable VAT invoicing
regulations to the relevant Loan Party.
 
(ii)                Where a Loan Document requires any Loan Party to reimburse a
Recipient for any costs or expenses, that Loan Party shall also at the same time
pay and indemnify the applicable Recipient against all VAT incurred by such
Recipient, in respect of the costs or expenses to the extent that neither such
Recipient nor any other member of any group of which the Recipient is a member
for VAT purposes is entitled to credit or repayment of or in respect of the VAT.
 
36

--------------------------------------------------------------------------------

(iii)              Without duplication for Section 2.14(a), if any Loan Party
shall be required to deduct VAT from or in respect of any sum payable hereunder
or under any other Loan Documents, if any, to the Administrative Agent or any
Lender, (A) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14(g)) the Administrative Agent or such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) such Loan Party shall make such deductions and (C)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with the applicable law.

 
(h)            If a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 
(i)             Survival.  Each party’s obligations under this Section 2.14
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender.

 
Section 2.15          Payments Generally; Pro Rata Treatment; Sharing of
Set‑offs.

 
(a)            Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Sections 2.11, 2.13, 2.14, or 8.03 or otherwise) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set‑off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
following Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent in accordance with account
instructions as provided to Borrower from time to time by the Administrative
Agent, except that payments pursuant to Sections 2.11, 2.13, 2.14 and 8.03 shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the following Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments under this Agreement shall be made in Dollars.

 
(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

37

--------------------------------------------------------------------------------

(c)            If any Lender shall, by exercising any right of set‑off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loan resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loan and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of any of its Loan to any assignee, other than to Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to this subsection (c) may exercise against Borrower
rights of set‑off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of Borrower in the amount of such
participation.

 
(d)            Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 
Section 2.16          Fees.  All fees shall be payable by Borrower to Time
Warner Inc. or any of its Affiliates in accordance with the Fee Letter.

 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants (as to itself and as to each other Loan Party
or Subsidiary, as applicable) to the Administrative Agent and the Lenders that
on the Restatement Effective Date:
 
38

--------------------------------------------------------------------------------

Section 3.01          Organization; Powers; Authorization; Enforceability.  Each
Loan Party (a) is validly existing and (if applicable) in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and (c) is qualified to
do business in, and (if applicable) is in good standing in, every jurisdiction
where such qualification is required, except in the case of (b) and (c) to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.  The Transactions are within each Loan Party’s powers and have
been duly authorized by all necessary corporate and, if required, shareholder
action. This Agreement has been duly executed and delivered by Borrower and
constitutes, and each other Loan Document when executed and delivered by the
Loan Parties party thereto will constitute, a legal, valid and binding
obligation of Borrower or such Loan Party, as applicable, enforceable against it
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
and (iii) implied covenants of good faith and fair dealing.

 
Section 3.02          Approvals; No Conflicts.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for the due execution, delivery and
performance by each Loan Party of any Loan Document to which it is a party, or
the consummation of the Transactions, except such as have been obtained or made
and are in full force and effect. The execution, delivery and performance by
each of the Loan Parties of the Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby (a) do not contravene (i)
such Loan Party’s organizational documents or (ii) any law applicable to such
Loan Party, in any material respect, and (b) will not violate or result in a
default or require any consent or approval under any material indenture,
agreement or other instrument binding upon such Loan Party or its property or
Subsidiaries (including, for the avoidance of doubt, the Revolving Loan Credit
Agreement, the 2017 PIK Notes Indenture, the 2017 Third Party Credit Agreement,
the Reimbursement Agreement, the 2015 Notes Indenture and 2017 Notes Indenture),
or give rise to a right thereunder to require any payment to be made by
Borrower.

 
Section 3.03          Financial Condition; No Material Adverse Change.

 
(a)            The audited consolidated balance sheet and statements of
operations, stockholders equity and cash flows (including the notes thereto) of
Borrower as of and for the fiscal year ended December 31, 2013, reported on by
Deloitte LLP, independent public accountants, copies of which have heretofore
been furnished to each Lender, when combined with all public filings with the
SEC by any Loan Party since December 31, 2013 and prior to the Restatement
Effective Date, present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of Borrower, as of
such date and for such period, in accordance with GAAP.

 
(b)            To the extent available prior to the Borrowing Effective Date,
the unaudited consolidated balance sheet and statements of operations,
stockholders equity and cash flows of Borrower as of and for the three-month
period ended March 31, 2014, copies of which have heretofore been furnished to
each Lender, when combined with all public filings with the SEC by any Loan
Party since December 31, 2013, and prior to the Borrowing Effective Date,
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of Borrower, as of such date and for
such period, in accordance with GAAP, subject to normal year-end adjustments and
the absence of footnotes.

39

--------------------------------------------------------------------------------

(c)            Except as disclosed by Borrower (i) in writing to Time Warner
Inc. or (ii) in any document filed with or furnished to the SEC, in each case
prior to the Restatement Effective Date, since December 31, 2013, through the
applicable date of determination, there have not been events, changes,
circumstances or occurrences that, when taken as a whole, have had a Material
Adverse Effect during the applicable period taken as a whole or would reasonably
be expected to result in a Material Adverse Effect.

 
Section 3.04          Litigation and Environmental Matters.

 
(a)            Except as disclosed by Borrower (i) in writing to Time Warner
Inc. or (ii) in any document filed with or furnished to the SEC, in each case
prior to the Restatement Effective Date, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or to the
knowledge of Borrower threatened in writing against, Borrower or any of its
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that, if adversely
determined, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 
(b)            Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (x) neither Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability and (y) Borrower has no
knowledge of any basis for any Environmental Liability on the part of any of its
Subsidiaries.

 
Section 3.05          Solvency.  Immediately after giving effect to the
Transactions (including the Loan hereunder) on the Borrowing Effective Date,
Borrower will be, together with its consolidated Subsidiaries, Solvent.

 
Section 3.06          Margin Securities.  Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America), and no
part of the proceeds of the Loan will be used to purchase or carry any margin
stock in violation of said Regulations T, U or X or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of said
Regulations T, U or X.

 
Section 3.07         Pari Passu Ranking.  Borrower’s payment obligations under
this Agreement or any other Loan Party’s payment obligations under any Guarantee
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 
Section 3.08           Filing or Stamp Tax.  Under the law of Borrower's and
each other Loan Party's jurisdiction of incorporation, other than with respect
to Curaçao, it is not necessary that the Loan Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents (including the
Transactions).  As of the Restatement Effective Date, each stamp, registration
or similar tax that would be required under the laws of Curaçao to be paid by
any Loan Party in connection with the execution of the Loan Documents as of the
Restatement Effective Date is referenced on Schedule 3.08.

40

--------------------------------------------------------------------------------

Section 3.09         Properties.  Borrower and each of its Subsidiaries have
good title to, or valid leasehold interests in, all of their respective real and
personal property, except for defects in title or interests that would not
reasonably be expected to result in a Material Adverse Effect.

 
Section 3.10          Compliance with Laws and Agreements.  Borrower and each of
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Event of Default has
occurred and is continuing.

 
Section 3.11          Taxes.  Borrower and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it or as part of the consolidated group of which it is a member, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

 
Section 3.12          Disclosure.  All information heretofore or
contemporaneously furnished by or on behalf of Borrower or any of its
Subsidiaries (including all information contained in the Loan Documents and the
annexes, schedules and other attachments to the Loan Documents, but not
including any projected financial statements), when taken together with the
reports and other filings with the SEC made under the Exchange Act by any Loan
Party since December 31, 2013, is, and all other such information hereafter
furnished, including all information contained in any of the Loan Documents,
including any annexes or schedules thereto, by or on behalf of Borrower or any
of its Subsidiaries to or on behalf of any Lender will be (as of their
respective dates and the Effective Date, Borrowing Effective Date and
Restatement Effective Date as applicable), true and accurate in all material
respects and not incomplete by omitting to state a material fact necessary to
make such information not misleading at such time.  There is no fact of which
Borrower is aware that has not been disclosed to the Lenders in writing pursuant
to the terms of this Agreement prior to the date hereof and which, singly or in
the aggregate with all such other facts of which Borrower is aware, would
reasonably be expected to result in a Material Adverse Effect.  All statements
of fact and representation concerning the present business, operations and
assets of Borrower or any of its Subsidiaries, the Loan Documents and the
transactions referred to therein are true and correct in all material respects. 
The most recent Budget delivered to the Administrative Agent was prepared by
management of Borrower in good faith based upon assumptions and estimates that
are believed by management of Borrower to be reasonable at the time prepared and
at the time the related Budget was so delivered.

41

--------------------------------------------------------------------------------

Section 3.13          Subsidiaries.  Borrower has no Subsidiaries other than as
set forth on Schedule 3.13 hereto (as the same may be updated from time to time
in writing for Subsidiaries formed, acquired, disposed, dissolved or merged
after the Restatement Effective Date in accordance with the terms of this
Agreement). Except as otherwise indicated on Schedule 3.13 hereto, Borrower owns
(directly or indirectly) all of the Capital Stock of each Subsidiary listed on
Schedule 3.13 hereto.
 
Section 3.14          Insurance.  All premiums due in respect of all insurance
maintained by Borrower and each other Loan Party have been paid.

 
Section 3.15          Anti-Terrorism Laws; Anti-Corruption Laws.

 
(a)            None of Borrower or any of its Subsidiaries has violated or is in
violation of Anti-Terrorism Laws.

 
(b)            Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  Borrower, its Subsidiaries and their respective
officers and employees, and, to the knowledge of Borrower, its directors and
agents, are each in compliance and will comply with Anti- Corruption Laws and
applicable Sanctions.  None of (a) Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of
Borrower, any agent of Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   No Loan, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 
Section 3.16          Security Interest and Perfection.  The Pledge Agreements
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties, legal, valid and enforceable Security on, and security
interests in, the Collateral and when giving effect to the Amended Intercreditor
Agreement, create a pari passu right in favor of the Security Agent on behalf of
the Secured Parties with respect to proceeds realized in respect of the
Collateral in favor of the Security Agent for the benefit of the Secured
Parties.

 
Section 3.17          Use of Proceeds.  Borrower has used the proceeds of the
Loan only for the purposes specified in Section 5.03.

 
Section 3.18          Intellectual Property.  Borrower and each other member of
the Group owns, or is licensed to use, all of the Intellectual Property owned or
used by such Person, except for those the failure to own or license which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No claim has been threatened, or asserted and is
pending, by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any member of the Group know of any valid basis for any such
claim, except for such claims and infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and the use of such Intellectual Property by each member of the Group
does not infringe the rights of any person, except for such claims and
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
42

--------------------------------------------------------------------------------

ARTICLE IV1


CONDITIONS
 
Section 4.01         Effective Date.  The effectiveness of the Commitments of
the Lenders hereunder on the Effective Date shall be subject to the prior or
concurrent satisfaction or waiver of the conditions precedent set forth in this
Section 4.01:

 
(a)            The Administrative Agent shall have received from Borrower
evidence that the Framework Agreement has been entered into on or before the
Effective Date.

 
(b)            The Administrative Agent (or its counsel) shall have received
from Borrower either (i) a counterpart of this Agreement signed on behalf of
Borrower or (ii) written evidence satisfactory to the Administrative Agent
(which may include fax or email pdf transmission of a signed signature page of
this Agreement) that Borrower has signed a counterpart of this Agreement.

 
(c)            The Administrative Agent shall have received from Borrower a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) DLA Piper LLP (US), U.S. counsel for the Loan Parties
with respect to this Agreement and (ii) Conyers Dill & Pearman, Bermuda counsel
for the Loan Parties with respect to this Agreement, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

 
(d)            The Administrative Agent shall have received from Borrower such
documents and certificates as the Administrative Agent may reasonably request
relating to (i) the organization and existence in good standing (if applicable)
of each Loan Party, and (ii) the authorization of any relevant Transactions and
any other legal matters relating to Borrower, this Agreement and each other Loan
Document to be delivered by Borrower on the Effective Date, all in form and
substance reasonably satisfactory to the Administrative Agent.

 
(e)            The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary of Borrower certifying the names and true
signatures of the officers or directors of Borrower authorized to sign this
Agreement and the other Loan Documents to be delivered by Borrower on the
Effective Date.

 
(f)            The Administrative Agent shall have received a certificate from
Borrower, dated the Effective Date, and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraph (a) of this
Section 4.01 and paragraphs (a) and (b) of Section 4.02.

 
(g)            The Administrative Agent (or its counsel) shall have received
from Borrower a copy of Borrower’s Business Plan on or before the Effective
Date.


--------------------------------------------------------------------------------

1 Article IV is only included for historical reference.
43

--------------------------------------------------------------------------------

Section 4.02          Term Loan Credit Event.  The obligation of each Lender to
make a Loan to Borrower on the Borrowing Effective Date is subject to the
satisfaction of the following conditions precedent set forth in this Section
4.02:

 
(a)            No Default or Event of Default shall have occurred and be
continuing on such date nor will result from the making of such Loan.

 
(b)            Each of the representations and warranties made by any Loan Party
set forth in Article III hereof or in any other Loan Document shall be true and
correct in all material respects (unless such representation or warranty is
already qualified by materiality, in which case, such representation or warranty
must be true and correct in all respects) on and as of the date of such Loan
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty must be true and correct in all respects) as of
such earlier date.

 
(c)            The Administrative Agent (or its counsel) shall have received
from Borrower and from each other Loan Party to the Loan Documents (other than a
Term Loan Note) either (i) a counterpart of each applicable Loan Document signed
on behalf of such Loan Party or (ii) written evidence satisfactory to the
Administrative Agent (which may include fax or email pdf transmission of a
signed signature page of the applicable Loan Document) that such Loan Party has
signed counterparts of such Loan Document.
 
(d)            The Administrative Agent shall have received from Borrower
definitive documentation evidencing (i) the Unit Warrant Agreement attaching the
form of Unit Warrants and (ii) the Term Warrant Agreement attaching the form of
Term Warrants.

 
(e)            The Administrative Agent (or its counsel) shall have received
from Borrower sufficient documentation evidencing that the Board consists of not
more than eleven (11) members, with one less than the majority in number of such
directors designated by TWMH, who shall have been duly appointed to the Board;
provided that TWMH has satisfied the conditions to appointment in Section 5.3 of
the Framework Agreement.
 
(f)            The Administrative Agent shall have received from Borrower a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Borrowing Effective Date) of (i) DLA Piper LLP (US), U.S. counsel for the
Loan Parties with respect to this Agreement, the Term Loan Note and the
Guarantees, (ii) Conyers Dill & Pearman, Bermuda counsel for the Loan Parties
with respect to the CME NV Pledge Agreement, and (iii) Loyens and Loeff N.V.,
Dutch and Curaçao counsel for the Loan Parties in respect of the Pledge
Agreements, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
 
(g)            Substantially concurrently with the funding of the Loan on the
Borrowing Effective Date, Borrower shall (i) deliver to the Trustee under the
2016 Notes Indenture the Redemption Notice and (ii) consummate the Discharge
(including the deposit of funds with the trustee under the 2016 Notes Indenture
sufficient to discharge the entire amount of the 2016 Notes), and, in each case,
Borrower shall provide evidence thereof to the Administrative Agent.
 
44

--------------------------------------------------------------------------------

(h)            In connection with the 2017 Notes Consent, the 2017 Notes
Supplemental Indenture shall have been executed and delivered and shall have
become effective.
 
(i)             Such Borrowing Effective Date shall occur on a Business Day and
shall have occurred on or before the Bridge Date.

 
(j)            The Administrative Agent shall have received each Term Loan Note
requested by a Lender pursuant to Section 2.07(e), each duly completed and
executed by Borrower.
 
(k)            The Administrative Agent shall have received from the Loan
Parties (other than Borrower) such documents and certificates as the
Administrative Agent may reasonably request relating to the authorization of any
relevant Transactions and any other legal matters relating to such Loan Party
and the Loan Documents to which such Loan Party is party, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(l)            The Administrative Agent shall have received a certificate of the
managing director of each Loan Party (other than Borrower) certifying the name
and true signature of the managing director of such Loan Party authorized to
sign the Loan Documents to which such Loan Party is party.
 
(m)            The Administrative Agent shall have received a certificate from
Borrower, dated the Borrowing Effective Date, and signed by a Responsible
Officer, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of this Section 4.02.
 
(n)            Borrower shall have delivered a Borrowing Request in accordance
with Section 2.03.

 
(o)            The Administrative Agent shall have received from each Loan Party
all documents and instruments required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Security intended to be created under the Security Documents.

 
ARTICLE V


COVENANTS
 
From the Restatement Effective Date, with respect to each covenant contained in
this Article V, in each case until the principal of and interest on the Loan and
all fees, expenses and other amounts payable hereunder shall have been paid in
full, Borrower covenants and agrees (as to itself and as to each other Loan
Party or Subsidiary, as applicable) with the Administrative Agent and the
Lenders that:

 
Section 5.01          Information Undertakings.

 
(a)            Financial Statements. Borrower shall supply to the Administrative
Agent
 
(i)                  as soon as the same become available, but in any event
within 90 days after:
 
45

--------------------------------------------------------------------------------

 
(1)
the end of the Financial Year ending on December 31, 2014; and

 

 
(2)
the end of each subsequent Financial Year,

 
the audited consolidated financial statements of Borrower for that Financial
Year; and
 
(ii)                as soon as they are available, but in any event within 45
days after:
 

 
(1)
the end of the Accounting Quarter ending on September 30, 2014; and

 

 
(2)
the end of each subsequent Accounting Quarter,

 
the unaudited consolidated financial statements of Borrower for that Accounting
Quarter and the Relevant Period ending on or about the last day of that
Accounting Quarter (excluding the financial statements for any Accounting
Quarter or Relevant Period ending on December 31).

 
(b)            Compliance Certificate.
 
(i)            Borrower shall supply to the Administrative Agent, with each set
of financial statements of Borrower delivered pursuant to paragraph (a)(i) or
(a)(ii) of this Section 5.01, a Compliance Certificate (1) setting out (in
reasonable detail) computations as to compliance with Sections
5.04(a), 5.16(b)(i), 5.17(a), 5.18(b)(i), 5.18(b)(ii), paragraph (f) of the
definition of “Permitted Guarantee”, paragraph (e) of the definition of
“Permitted Investment” and paragraphs (b) and (l) of the definition of
“Permitted Security”, in each case as at the date as at which those financial
statements were drawn up, (2) describing (in reasonable detail) any changes in
the corporate structure of the Group (including the incorporation of new
entities) for the Relevant Period not previously disclosed in writing to the
Administrative Agent and (3) stating whether or not a Default or Event of
Default has occurred, and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto.
 
(ii)            Each Compliance Certificate shall be signed by two (2)
Responsible Officers of Borrower.
 
(c)            Requirements as to Financial Statements.
 
(i)                  Borrower shall procure that each set of its Annual
Financial Statements and Quarterly Financial Statements includes a balance
sheet, profit and loss account and cashflow statement.
 
(ii)                 Each set of financial statements delivered pursuant to
Section 5.01(a):
 
(1)            shall be certified by a Responsible Officer as fairly presenting,
in all material respects its financial condition and operations as at the date
as at which those financial statements were drawn up and, in the case of the
Annual Financial Statements, shall be accompanied by a report from the Auditors
and accompanying those Annual Financial Statements; and
 
46

--------------------------------------------------------------------------------

(2)            shall be prepared using GAAP, and using further accounting
practices and financial reference periods consistent with those applied in the
preparation of the Original Financial Statements and Borrower’s Business Plan,
unless, in relation to any set of financial statements, Borrower notifies the
Administrative Agent that there has been a change in GAAP or the accounting
practices and it and, if requested by the Administrative Agent and subject to
sub-paragraph (iii) below, its Auditors deliver to the Administrative Agent: (A)
a description of any change necessary for those financial statements to reflect
GAAP or accounting practices upon which Borrower’s Business Plan or, as the case
may be, relevant Original Financial Statements were prepared and (B) sufficient
information, in form and substance as may be reasonably required by the
Administrative Agent, to enable the Administrative Agent to determine whether
Section 5.04 has been complied with and to make an accurate comparison between
the financial position indicated in those financial statements and Borrower’s
Business Plan and/or Original Financial Statements.
 
Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which Borrower’s Business Plan or, as the case may be, the Original
Financial Statements were prepared.
 
(iii)            Any requirement for the Auditors of Borrower to deliver the
information required to be delivered under sub-paragraphs (ii)(1) and (ii)(2)
above and sub-paragraph (iv) below will be subject to the Administrative Agent
agreeing to any necessary hold harmless or other similar letters with them.
 
(iv)            If an Event of Default is continuing, the Administrative Agent
may notify Borrower that it wishes to discuss the financial position of the Loan
with the Auditors and stating the questions or issues that the Administrative
Agent wishes to discuss.  In this event, Borrower must ensure that the Auditors
are authorized (at the expense of Borrower):
 
(1)            to discuss the financial position of the relevant Loan Party with
the Administrative Agent on request from the Administrative Agent; and
 
(2)            to disclose to the Administrative Agent for the Lenders any
information which the Administrative Agent may reasonably request.

(d)            Budget.
 
(i)                  Borrower shall supply to the Administrative Agent in
sufficient copies for all the Lenders (if the Administrative Agent so requests),
as soon as it becomes available but in any event with 45 days after the start of
each of its Financial Years, an annual Budget for that Financial Year.
 
(ii)                Borrower shall ensure that each Budget under paragraph (b)
of the definition thereof:
 
47

--------------------------------------------------------------------------------

(1)            is in a form reasonably acceptable to the Administrative Agent
and includes a projected consolidated profit and loss, balance sheet and
cashflow statement for the Group, and projected financial covenant calculations
and a twelve (12) month cashflow forecast for the Group; and
 
(2)            is prepared in accordance with GAAP and the accounting practices
and financial reference periods applied to financial statements under Section
5.01(a).
 
(iii)               If Borrower updates or changes the Budget or the Budget has
previously not been approved by the Board, Borrower shall within not more than
ten (10) Business Days of the update or change being made or approval by the
Board being granted deliver to the Administrative Agent, in sufficient copies
for all the Lenders (if the Administrative Agent so requests), such updated or
changed or approved Budget together with a written explanation of the main
changes in that Budget.

 
(e)            Presentations.  If the Administrative Agent reasonably suspects a
Default is continuing or may have occurred or may occur, upon request by the
Administrative Agent giving reasonable notice, an officer of Borrower shall give
a presentation to the Administrative Agent and the Lenders about the on-going
business and financial performance of the Group.
 
(f)            Year-end.  Borrower shall procure that:
 
(i)                  each Financial Year-end of each member of the Group falls
on December 31; and
 
(ii)                each Accounting Quarter ends on a Quarter Date.
 
(g)            Information; Miscellaneous.  Borrower shall supply to the
Administrative Agent in sufficient copies for all the Lenders (if the
Administrative Agent so requests):
 
(i)                  copies of all documents dispatched by Borrower to its
shareholders generally (or any class of them) or its senior creditors generally
at the same time as they are dispatched;
 
(ii)                promptly upon becoming aware of them, the details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against any member of the Group, and which, if adversely
determined, are reasonably likely to have a Material Adverse Effect or which
involve a potential or alleged liability exceeding in aggregate at any one time
$5,000,000 in respect of Borrower and its Subsidiaries;
 
(iii)                (if and to the extent prepared) the annual combined GAAP
financial statements of CET 21 and its Subsidiaries, promptly after such
preparation;
 
(iv)               promptly, such information as the Security Agent may
reasonably require about the Collateral and compliance of the Loan Parties with
the terms of any Security Documents; and
 
48

--------------------------------------------------------------------------------

(v)                promptly, on request, such further information regarding the
financial condition, assets or operations of any member of the Group as any
Lender (through the Administrative Agent) may reasonably request.

 
Section 5.02          Notices of Material Events.  Borrower will furnish (or
cause to be furnished) to the Administrative Agent prompt written notice of (i)
the occurrence of any Default or Event of Default, (ii) the occurrence of any
“default” or “event of default” as such terms are defined in the definitive
documents applicable to any Material Indebtedness (including, without
limitation, the 2017 PIK Notes Indenture, the 2017 Third Party Credit Agreement,
the 2015 Third Party Credit Agreement, if applicable, and the 2015 Notes
Indenture) and (iii) any material amendments or waivers to the definitive
documentation applicable to any Material Indebtedness, (including, without
limitation, the 2017 PIK Notes Indenture, the 2017 Third Party Credit Agreement,
the 2015 Third Party Credit Agreement, if applicable, and the 2015 Notes
Indenture).  Each notice delivered under clauses (i) and (ii) of the preceding
sentence of this Section 5.02 shall be accompanied by a statement of a
Responsible Officer setting forth the details of the Default or Event of
Default, in the case of clause (i), or other event, in the case of clause (ii),
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 
Section 5.03          Use of Proceeds.  The Refinancing Portion of the Loan
shall be used by Borrower solely to consummate the Discharge.  The remaining
proceeds of the Loan will be used for working capital needs and other general
corporate purposes of Borrower and its Subsidiaries.  No part of the proceeds of
the Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the regulations of the Board of Governors,
including Regulations T, U and X.  Borrower will not request the Loan, and
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of the Loan (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

 
Section 5.04          Financial Covenants.

 
(a)            Borrower shall ensure that:
 
(i)                  Cashflow Cover. In respect of any test date set forth in
the table below, Cashflow Cover shall not be less than the ratio set forth
opposite such date in the table below:
 
 
Test Date
 
Minimum Cashflow
Cover Ratio
 
December 31, 2015
0.250 to 1.00
March 31, 2016
0.300 to 1.00
June 30, 2016
0.350 to 1.00
September 30, 2016
0.400 to 1.00
December 31, 2016
0.425 to 1.00
March 31, 2017
0.450 to 1.00
June 30, 2017
0.500 to 1.00
September 30, 2017 and thereafter
0.500 to 1.00

 
49

--------------------------------------------------------------------------------

(ii)                 Interest Cover.  In respect of any test date set forth in
the table below, Interest Cover shall not be less than the ratio set forth
opposite such date in the table below:
 
Test Date
 
Minimum Interest
Cover Ratio
 
September 30, 2014
0.20 to 1.00
December 31, 2014
0.60 to 1.00
March 31, 2015
0.65 to 1.00
June 30, 2015
0.65 to 1.00
September 30, 2015
0.65 to 1.00
December 31, 2015
0.75 to 1.00
March 31, 2016
0.75 to 1.00
June 30, 2016
0.80 to 1.00
September 30, 2016
0.80 to 1.00
December 31, 2016
0.85 to 1.00
March 31, 2017
0.85 to 1.00
June 30, 2017
0.90 to 1.00
September 30, 2017 and thereafter
0.90 to 1.00

 
50

--------------------------------------------------------------------------------

(iii)               Consolidated Total Leverage.  In respect of any test date
set forth in the table below, Consolidated Total Leverage shall not exceed the
ratio set forth opposite such date in the table below:
 
Test Date
 
Maximum
Consolidated Total
Leverage Ratio
 
September 30, 2014
42.00 to 1.00
December 31, 2014
15.50 to 1.00
March 31, 2015
14.50 to 1.00
June 30, 2015
13.50 to 1.00
September 30, 2015
13.50 to 1.00
December 31, 2015
12.50 to 1.00
March 31, 2016
12.00 to 1.00
June 30, 2016
11.50 to 1.00
September 30, 2016
11.00 to 1.00
December 31, 2016
11.00 to 1.00
March 31, 2017
10.50 to 1.00
June 30, 2017
10.50 to 1.00
September 30, 2017 and thereafter
10.00 to 1.00



(b)            Covenant Testing.  (i) The financial covenants set out in Section
5.04(a) shall be calculated using the consolidated financial statements of
Borrower prepared in accordance with GAAP and tested on a consolidated basis by
reference to each of the consolidated financial statements of Borrower delivered
pursuant to Section 5.01(a) and/or each Compliance Certificate delivered
pursuant to Section 5.01(b).
 
(ii)                 For the purpose of calculating the financial covenants set
out in Section 5.04(a):
 
(1)            there shall be included in determining EBITDA for any Relevant
Period the earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as EBITDA, mutatis mutandis) for the Relevant
Period of any company, business or undertaking that is acquired by a member of
the Group and is not subsequently sold, transferred or otherwise disposed of
during such Relevant Period;
 
(2)            there shall be excluded in determining EBITDA for any Relevant
Period the earnings before interest, tax depreciation and amortization
(calculated on the same basis as EBITDA, mutatis mutandis) of any company,
business or undertaking that is sold, transferred or otherwise disposed by a
member of the Group during such period; provided, however, that in the case of a
Permitted Disposal under clause (i) of the defined term “Permitted Disposal”,
this paragraph (2) shall not apply if the effect of its application to such
clause (i) would be the sole cause of an Event of Default under the financial
covenants set out in Section 5.04(a);
 
51

--------------------------------------------------------------------------------

(3)            for purposes of determining Consolidated Total Leverage at the
end of any Relevant Period the outstanding amount of any Group Borrowings shall
be determined using the blended average Euro to Dollar conversion rate used by
Borrower across the four applicable fiscal quarters when preparing the Quarterly
Financial Statements or Annual Financial Statements, as applicable, for such
Relevant Period; and
 
(4)            for the avoidance of doubt, for purposes of computing
Consolidated Total Leverage, the amount of 2017 PIK Notes and Loans outstanding
shall be equal to the aggregate principal face amount of such 2017 PIK Notes and
Loans outstanding at any such time, without giving effect to the tax treatment
or accounting standards used in respect thereof;
 
(iii)                Financial covenants shall be tested as of the end of each
Accounting Quarter of Borrower, beginning with the first full Accounting Quarter
of Borrower occurring after the Borrowing Effective Date, set forth in each
applicable table in paragraph (a) above.


Section 5.05          Authorizations.  Each Loan Party and each other member of
the Group shall promptly:

 
(a)            obtain, comply with and do all that is necessary to maintain in
full force and effect; and

 
(b)            upon request, supply certified copies to the Administrative Agent
of,
 
any approval by any Authorization (including, without limitation, the
Broadcasting Licenses) required under any law or regulation of a Relevant
Jurisdiction to:
 
(i)                  enable it to perform its obligations under the Loan
Documents;
 
(ii)                 ensure the legality, validity, enforceability or
admissibility in evidence of any Loan Document (subject to any necessary
translation of such Loan Documents and notarization of any such translation);
and
 
(iii)               carry on its business where failure to obtain, comply or
maintain such approval by any Authorization has or is reasonably likely to have
a Material Adverse Effect.

 
Section 5.06          Compliance with Laws.

52

--------------------------------------------------------------------------------

(a)            Each Loan Party shall (and Borrower shall ensure that each member
of the Group will) comply in all respects with (i) all Anti-Corruption Laws and
applicable Sanctions to which it is subject and (ii) all other laws to which it
is subject, if, in the case of this clause (ii), failure so to comply has or is
reasonably likely to have a Material Adverse Effect.

 
(b)            Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 
Section 5.07          Taxation.

 
(a)            Borrower shall (and shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:
 
(i)                  such payment is being contested in good faith;
 
(ii)                 adequate reserves are being maintained for those Taxes and
the costs required to contest them which have been disclosed in its latest
financial statements delivered to the Administrative Agent under Section
5.01(a); and
 
(iii)                such payment can be lawfully withheld and failure to pay
those Taxes does not have or is not reasonably likely to have a Material Adverse
Effect.

 
(b)            No member of the Group may change its residence for Tax purposes.

 
Section 5.08          Merger.  No member of the Group shall enter into any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than a Permitted Transaction.

 
Section 5.09          Change of Business.  Borrower shall not, and shall not
permit any Subsidiary to, engage in any business other than a Permitted
Business.

 
Section 5.10         Acquisitions.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) acquire a company or
other entity or any shares or securities or a business or undertaking (or, in
each case, any interest in any of them).

 
(b)            Paragraph (a) above does not apply to an acquisition of a
company, or other entity, or of shares, securities or a business or undertaking
(or, in each case, any interest in any of them):
 
(i)                  where:
 

 
(1)
no Event of Default is continuing on the closing date for the acquisition or
would occur as a result of the acquisition;

 
53

--------------------------------------------------------------------------------

 
(2)
in the case of acquisition of a company or partnership, it is incorporated with
limited liability or is a limited liability partnership and it is engaged in a
business substantially the same as that carried on by the Group; and

 

 
(3)
the Total Purchase Price for such acquisition, when aggregated with the Total
Purchase Price for any other acquisitions under this paragraph (b)(i) does not
in any Financial Year of Borrower exceed $5,000,000 or its equivalent;

 
(ii)                which is a Permitted Acquisition or a Permitted Transaction.
 
Section 5.11          Joint Ventures.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will):
 
(i)                  enter into, invest in or acquire (or agree to acquire) any
shares, stock, securities or other interest in any Joint Venture; or
 
(ii)                 transfer any assets or lend to or guarantee or give an
indemnity for or grant any Security for the obligations of a Joint Venture or
maintain the solvency of or provide working capital to any Joint Venture (or
agree to do any of the foregoing).

 
(b)            Paragraph (a) above does not apply to any acquisition of (or
agreement to acquire) any interest in a Joint Venture or transfer of assets (or
agreement to transfer assets) to a Joint Venture or loan made to or guarantee
given in respect of the obligations of a Joint Venture if:
 
(i)                  no Event of Default is continuing or would result from such
acquisition, transfer, loan or guarantee and:
 
(1)            the Joint Venture is engaged in a business substantially the same
as that carried on by the Group or any reasonable extension of such business;
and
 
(2)            the aggregate Joint Venture Investment in any Financial Year of
Borrower in all Joint Ventures does not exceed $5,000,000 or its equivalent;
 
(ii)                 such transaction is permitted under Section 5.10(b)(i) or
is a Permitted Acquisition or is otherwise permitted by Section 5.14, or is a
Permitted Loan or is otherwise permitted by Section 5.16.

 
Section 5.12         Pari Passu Ranking.  Each Loan Party shall ensure that at
all times any unsecured and unsubordinated claims of any Lender against it under
the Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors except those creditors whose claims are
mandatorily preferred by laws of general application to companies.

54

--------------------------------------------------------------------------------

Section 5.13          Negative Pledge.  In this Section 5.13, “Quasi-Security”
means an arrangement or transaction described in paragraph (b) below.  Except as
permitted under paragraph (c) below:

 
(a)            Borrower shall not (and shall ensure that no other member of the
Group will) create or permit to subsist any Security over any of its assets.

 
(b)            Borrower shall not (and shall ensure that no other member of the
Group will):
 
(i)                  sell, transfer or otherwise dispose of any of its assets on
terms whereby they are or may be leased to or re-acquired by a member of the
Group;
 
(ii)                 sell, transfer or otherwise dispose of any of its
receivables on recourse terms;
 
(iii)               enter into any arrangement under which money or the benefit
of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or
 
(iv)              enter into any other preferential arrangement having a similar
effect, in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.

 
(c)            Paragraphs (a) and (b) above do not apply to any Security or (as
the case may be) Quasi-Security, which is:
 
(i)                  a Permitted Security; or
 
(ii)                 a Permitted Transaction.

 
Section 5.14          Disposals.

 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

 
(b)            Paragraph (a) above does not apply to any sale, lease, transfer
or other disposal:
 
(i)                  of assets made (x) while no Event of Default is continuing
or would result from such sale, lease, transfer or other disposal, (y) for a
purchase price where Borrower shall receive not less than 75% of such
consideration in the form of cash or Additional Assets and (z) where the higher
of the market value and net consideration receivable (when aggregated with the
higher of the market value and net consideration received or receivable for any
other sale, lease, license, transfer or other disposal made under this paragraph
(b)(i)) does not in any Financial Year of Borrower, exceed $5,000,000 or its
equivalent, subject (in relation to any asset which constitutes Collateral) to
the provisions of the Security Documents;
 
55

--------------------------------------------------------------------------------

(ii)                of assets to a member of the Group made while no Event of
Default is continuing or would result from such sale, lease, transfer or other
disposal; or
 
(iii)               which is a Permitted Disposal or a Permitted Transaction.
 
Section 5.15         Arm’s Length Basis.

 
(a)            Except as permitted by paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) enter into any
transaction with any Affiliate other than a member of the Group unless:
 
(i)                   the terms of such transaction are no less favorable to
Borrower or such other member of the Group, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s length dealings with a Person who is not such an Affiliate;
 
(ii)                 in the event such transaction involves an aggregate amount
in excess of €20 million, the terms of such transaction have been approved by a
majority of the members of the Board and by a majority of the members of the
Board having no personal stake in such transaction, if any (and such majority or
majorities, as the case may be, determines that such transaction satisfies the
criteria in paragraph (i) above); and
 
(iii)                in the event such transaction involves an aggregate amount
in excess of €75 million, Borrower has received a written opinion from an
independent investment banking firm of internationally recognized standing that
such transaction is not materially less favorable than those that might
reasonably have been obtained in a comparable transaction at such time on an
arm’s length basis from a Person that is not an Affiliate.

 
(b)            The following transactions shall not be a breach of this Section
5.15:
 
(i)                  any cash dividends, redemption of capital or distributions
made by a member of the Group to a member of the Group to the extent permitted
under Section 5.22;
 
(ii)                 fees, costs and expenses payable under the Loan Documents
in the amounts agreed by the Administrative Agent;
 
(iii)               any Permitted Transaction; and
 
(iv)               any transaction between or among (x) any member of the Group
and (y) the Administrative Agent and any of its Affiliates, including, without
limitation, this Agreement and the Loan Documents, the Revolving Loan Credit
Agreement, the 2017 PIK Notes Indenture, the Reimbursement Agreement and, if
applicable, the 2015 Time Warner Credit Agreement.

 
Section 5.16          Loans or Credit.

56

--------------------------------------------------------------------------------

(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) be a creditor in
respect of any Financial Indebtedness.

 
(b)            Paragraph (a) above does not apply to:
 
(i)                  a loan made by a member of the Group while no Event of
Default is continuing or would result from the making of such loan, which when
aggregated with the principal amount of any other loans made under this
paragraph does not in any Financial Year of Borrower, exceed $5,000,000 or its
equivalent; or
 
(ii)                 a Permitted Loan or a Permitted Transaction.

 
Section 5.17          No Guarantees or Indemnities.
 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) incur or allow to
remain outstanding any guarantee or guarantees in respect of any obligation of
any person where the maximum aggregate contingent liability of the Group under
all such guarantees exceeds $5,000,000 at any time.

 
(b)            Paragraph (a) does not apply to a guarantee which is:
 
(i)                  a Permitted Guarantee; or
 
(ii)                 a Permitted Transaction.

 
Section 5.18          Financial Indebtedness.

 
(a)            Except as permitted under paragraph (b) below, Borrower shall not
(and shall ensure that no other member of the Group will) incur or allow to
remain outstanding any Financial Indebtedness.

 
(b)            Paragraph (a) above does not apply to Financial Indebtedness
which is:
 
(i)                   incurred while no Event of Default is continuing or would
result from such incurrence, the outstanding amount of which does not exceed
$7,000,000 (or its equivalent) in aggregate for the Group in any Financial Year
of Borrower;
 
(ii)                  incurred while no Event of Default is continuing or would
result from such incurrence under finance or capital leases provided that the
aggregate capital value of all such items so leased under outstanding leases by
members of the Group does not exceed $7,000,000 (or its equivalent in other
currencies) at any time; or
 
(iii)               Permitted Financial Indebtedness or a Permitted Transaction.

 
Section 5.19          Access.  If an Event of Default is continuing, each Loan
Party shall (and Borrower shall ensure that each member of the Group will)
permit the Administrative Agent and/or the Security Agent and/or accountants or
other professional advisers and contractors of the Administrative Agent or
Security Agent free access at all reasonable times and on reasonable notice at
the risk and cost of the applicable Loan Party to (a) the premises, assets,
books, accounts and records of each member of the Group and (b) meet and discuss
matters with management of the Group.

57

--------------------------------------------------------------------------------

Section 5.20           Intellectual Property.

 
(a)            Borrower shall (and shall ensure that each other member of the
Group will):
 
(i)                  preserve and maintain the subsistence and validity of the
Intellectual Property necessary for the business of members of the Group;
 
(ii)                 use reasonable endeavours to prevent any infringement in
any material respect of the Intellectual Property;
 
(iii)               make registrations and pay all registration fees and taxes
necessary to maintain the Intellectual Property owned by it in full force and
effect and record its interest in that Intellectual Property;
 
(iv)               not use or permit the Intellectual Property to be used by it
or any relevant member of the Group in a way or take any step or omit to take
any step in respect of that Intellectual Property which may materially and
adversely affect the existence or value of the Intellectual Property or imperil
the right of any relevant member of the Group to use such property; and
 
(v)                 not discontinue the use of the Intellectual Property,
 
where failure to do so, in the case of paragraphs (i), (ii) and (iii) above, or,
in the case of paragraphs (iv) and (v) above, such use, permission to use,
omission or discontinuation, is reasonably likely to have a Material Adverse
Effect.

 
(b)            Failure to comply with any part of paragraph (a) above, shall not
be a breach of this Section 5.20 to the extent that any dealing with
Intellectual Property which would otherwise be a breach of paragraph (a) above
is contemplated by the definition of Permitted Transaction.

 
Section 5.21          Amendments.

 
(a)            Except as permitted under paragraph (b) below, no Loan Party
shall (and Borrower shall ensure that no member of the Group will) amend, vary,
novate, supplement, supersede, waive or terminate the constitutional documents
of a Loan Party or another member of the Group, the Revolving Loan Credit
Agreement, the 2017 PIK Notes Indenture, the 2017 Third Party Credit Agreement,
the 2015 Third Party Credit Agreement or the 2015 Time Warner Credit Agreement,
as applicable, the 2017 Notes Indenture or the 2015 Notes Indenture, in each
case in any manner adverse to the Lenders in any material respect.

 
(b)            Paragraph (a) does not apply to any amendment, variation,
novation, supplement, superseding, waiver or termination to which the Required
Lenders consent.

58

--------------------------------------------------------------------------------

Section 5.22          Restricted Payments.

 
(a)            Except as permitted by paragraph (b) below, Borrower shall not
(and Borrower shall ensure that no member of the Group will) directly or
indirectly:
 
(i)                  declare or pay any dividend or make any distribution
(including any payment in connection with any merger, amalgamation or
consolidation involving Borrower or any Subsidiary of Borrower) on or in respect
of its Capital Stock except:
 
(1)            dividends or distributions payable solely in Capital Stock of
Borrower (other than Disqualified Stock) or in options or warrants or other
rights to purchase such Capital Stock of Borrower; and
 
(2)            dividends or distributions payable to Borrower or a Subsidiary of
Borrower (and, if such Subsidiary has shareholders other than Borrower or other
Subsidiaries of Borrower, to its other shareholders on a pro rata basis);
 
(ii)                 purchase, redeem, retire or otherwise acquire for value any
Capital Stock of Borrower held by Persons other than Borrower or a Subsidiary of
Borrower (other than in exchange for Capital Stock of Borrower (other than
Disqualified Stock));
 
(iii)                purchase, repurchase, prepay, repay, redeem, defease or
otherwise acquire or retire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, any Subordinated Obligations (other
than the purchase, repurchase, prepayment or repayment redemption, defeasance or
other acquisition or retirement of Subordinated Obligations purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition); or
 
(iv)               make any Restricted Investment in any Person;
 

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(i) through (iv) shall be referred to herein as a “Restricted Payment”).

 
(b)            Paragraph (a) above does not apply to:
 
(i)                  so long as no Default or Event of Default has occurred and
is continuing or would result therefrom, the purchase, redemption or other
acquisition, cancellation or retirement for value of Capital Stock, or options,
warrants, equity appreciation rights or other rights to purchase or acquire
Capital Stock of Borrower or any Subsidiary of Borrower or any parent of
Borrower held by any existing or former employees or management of Borrower or
any Subsidiary of Borrower or their assigns, estates or heirs, in each case in
connection with the repurchase provisions under employee stock option or stock
purchase agreements or other agreements to compensate management employees;
provided that such redemptions or repurchases pursuant to this clause from and
after the Effective Date will not exceed $3,000,000 in the aggregate for all
such redemptions and repurchases;
 
59

--------------------------------------------------------------------------------

(ii)                 repurchases of Capital Stock deemed to occur upon the
exercise of stock options, warrants or other convertible securities if such
Capital Stock represents a portion of the exercise price thereof or withholding
tax thereon; and
 
(iii)                the issuance of Capital Stock other than Disqualified Stock
upon conversion of the 2015 Notes.

 
Section 5.23          Additional Guarantees.  Borrower shall cause each
Subsidiary that is not a Subsidiary Guarantor that, after the Effective Date,
guarantees the 2017 PIK Notes, the 2015 Notes or any other Financial
Indebtedness incurred by Borrower, CME NV or CME BV under a credit facility or
in connection with a capital markets transaction, in each case including any
refinancing thereof, to simultaneously or prior thereto provide a guarantee on
substantially the same terms and conditions as those set forth in Exhibit A to
the Guarantee.  Notwithstanding the foregoing, Borrower shall not be obligated
to cause such Subsidiary to guarantee the Loan to the extent that the grant of
such Guarantee would not be consistent with applicable laws or would be
reasonably likely to result in any liability for officers, directors or
shareholders of such Subsidiary.

 
Section 5.24          2015 Refinancing Covenant.  Borrower and its Subsidiaries
will not directly or indirectly refinance the 2015 Notes except through the 2015
Transactions as contemplated under the Commitment Letter.

 
ARTICLE VI


EVENTS OF DEFAULT
 
Section 6.01          Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:

 
(a)            non-payment of any principal of the Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 
(b)            non-payment of any interest on the Loan or other fee payable
under the Loan Documents, within three (3) Business Days after the same shall
become due and payable;

 
(c)            any representation or warranty made or deemed made by the Loan
Parties in Article III hereof or in any other Loan Document, or in any amendment
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment hereof or thereof, shall prove to have been
incorrect in any material respect when made or deemed made;

 
(d)            the Loan Parties shall fail to observe or perform (i) any
covenant, condition or agreement contained in Section 5.01(a), Section 5.01(b),
Section 5.01(d), Section 5.01(g)(ii), Section 5.05(b) and Section 5.09; provided
that no Event of Default under this clause (i) will occur if the failure to
comply is capable of remedy and is remedied within five (5) Business Days of the
earlier of (A) the Administrative Agent or any Lender giving notice to Borrower
and (B) Borrower becoming aware of the failure to comply or (ii) any covenant,
condition or agreement contained in Section 5.02, Section 5.03, Section
5.04, Section 5.05(a), Section 5.08, Section 5.10, Section 5.11, Section 5.13,
Section 5.14, Section 5.16, Section 5.17, Section 5.18, Section 5.22 and Section
5.23;

60

--------------------------------------------------------------------------------

(e)            the Loan Parties shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those contained
in paragraphs (a), (b) or (d) above), and such failure shall continue unremedied
for a period of 30 days after written notice thereof from the Administrative
Agent or a Lender to Borrower;

 
(f)             (i) an “event of default” shall occur under the 2017 PIK Notes
Indenture (regardless of whether subsequently waived), the 2015 Notes Indenture,
the Revolving Loan Credit Agreement, the 2017 Third Party Credit Agreement or
the 2015 Third Party Credit Agreement or the 2015 Time Warner Credit Agreement,
as applicable, in each case as such term is defined therein, (ii) the principal
amount of any other Material Indebtedness is not paid at the maturity thereof
(whether at stated maturity, acceleration or otherwise) or (iii) a default shall
occur under any other Material Indebtedness which results in the acceleration of
such other Material Indebtedness prior to the stated maturity thereof;

 
(g)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding-up, reorganization or
other relief in respect of any Loan Party or Significant Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect (“Bankruptcy Law”) or (ii) the appointment of a receiver, liquidator,
trustee, custodian, sequestrator, conservator, compulsory manager or similar
official for any Loan Party or Significant Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 consecutive days or a final, not temporary or interim,
unappealable order or decree approving or ordering any of the foregoing shall be
entered;

 
(h)            any Loan Party or Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding-up,
reorganization or other relief under any Bankruptcy Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator, compulsory manager or similar official for any Loan
Party or Significant Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 
(i)             any Loan Party or Significant Subsidiary is unable or shall
admit in writing its inability to pay its debts generally;
 
61

--------------------------------------------------------------------------------

(j)             Borrower or any of its Significant Subsidiaries fails to satisfy
any final and non-appealable judgment or arbitral award against it or its assets
made by any competent court or tribunal to which it or its assets is or are
subject, where the amount of relief from, and/or a liability (including, without
limitation, any pre- and/or post-judgment interest but excluding any award in
respect of costs or relevant proceedings) under such judgment or award, of
Borrower and any of its Significant Subsidiaries as a whole is at any time in
aggregate amount at least $25,000,000 (or its equivalent in any currency);

 
(k)            a Change of Control shall occur; provided that such Change of
Control shall not have been caused directly or indirectly by any action taken by
Time Warner Inc. or any of its Affiliates;

 
(l)             this Agreement or any other Loan Document shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions or interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
financial obligation under this Agreement or any other Loan Document; or

 
(m)            any security interest and Security purported to be created by any
Security Document with respect to any Collateral shall cease to be in full force
and effect, or shall cease to give the Administrative Agent, for the benefit of
the Secured Parties, the Security, rights, powers and privileges purported to be
created and granted under such Security Document (including a perfected security
interest in and Security on all of the Collateral thereunder in the manner
provided for in the Amended Intercreditor Agreement) in favor of the
Administrative Agent, or shall be asserted by Borrower or any other Loan Party
not to be a valid, perfected, security interest in or Security on the Collateral
covered thereby in the manner provided for in the Amended Intercreditor
Agreement;
 
then, and in every such event (other than an event with respect to Borrower
described in paragraphs (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the applicable Required Lenders shall, by notice to Borrower, take any of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loan then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loan so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower; and in case of any event with
respect to Borrower described in paragraphs (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loan then
outstanding, together with accrued interest thereon and all fees and other
obligations of Borrower accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by Borrower, and (iii) exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents.
 
62

--------------------------------------------------------------------------------

ARTICLE VII


THE ADMINISTRATIVE AGENT
 
Section 7.01         Appointment and Authority.  Each Lender hereby irrevocably
appoints Time Warner Inc. (or any of its Affiliates as selected from time to
time by Time Warner Inc. in its sole discretion) to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  The Lenders and Borrower agree that,
notwithstanding any provision contained in Section 7.06, at any time Time Warner
Inc. or any of its Affiliates is the Administrative Agent under this Agreement,
each of Time Warner Inc. or such Affiliate shall be permitted to assign its
rights and duties as Administrative Agent under this Agreement to any of its
Affiliates without requiring the prior consent of any Lender and without
creating any duty to consult Borrower.  Upon the occurrence of any such
assignment, (i) the parties thereto shall provide prompt notice thereof to the
Lenders and Borrower, along with updated notice information for purposes of
Section 8.01(a)(ii), (ii) Time Warner Inc. or its Affiliate, as applicable,
shall be discharged from its duties and obligations under this Agreement and
under the other Loan Documents as if otherwise constituting a resignation under
Section 7.06 at the time such Person makes such assignment and (iii) the
assignee to such assignment shall be subject to all other rights and duties
under this Article VII.

 
Section 7.02          Administrative Agent Individually.

 
(a)            The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.  Each Lender is aware that the Administrative Agent or its
affiliates owns equity interests in Borrower and, as an equity owner, may take
or omit to take actions relating thereto or as a result of its equity ownership
in its sole discretion.

 
Section 7.03         Duties of Administrative Agent; Exculpatory Provisions.

63

--------------------------------------------------------------------------------

(a)            The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent shall not be subject
to any fiduciary or other implied duty, whether or not a Default or Event of
Default has occurred or is continuing and shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.  The Administrative Agent shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

 
(b)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.02 or Article VI) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until Borrower or any Lender shall have given notice to the Administrative
Agent describing such Default and such event or events.

 
(c)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty, representation or
other information made or supplied in or in connection with this Agreement or
any other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
(d)            Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent or any of its Related Parties to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Lender and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

64

--------------------------------------------------------------------------------

Section 7.04         Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and in
the case of a Loan, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 
Section 7.05         Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
 
Section 7.06  Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank or a trust company with an office in the United States of
America, or an affiliate of such a bank or trust company; provided that if the
Administrative Agent shall notify Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each applicable Lender,
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph; provided further
that so long as no such successor Administrative Agent shall have accepted such
appointment Borrower shall have the right to appoint, at its own cost and
expense, a successor Administrative Agent, which successor Administrative Agent
shall be a commercial bank or a trust company with an office in the United
States of America (an “Interim Administrative Agent”), which Interim
Administrative Agent shall serve as Administrative Agent in all respects (with
the rights, privileges and obligations thereof, including without limitation the
right to resign (and appoint a successor) as set forth above in this Section
7.06) until such time as the Required Lenders appoint a successor thereto in
accordance with the provisions described above in this Section 7.06). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and (i)
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as a successor Administrative Agent or Interim
Administrative Agent has been appointed as provided for above in this paragraph.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties as Administrative Agent of the retiring
(or retired) Administrative Agent, and the retiring Administrative Agent shall
be discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 8.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

65

--------------------------------------------------------------------------------

Section 7.07         Non‑Reliance on Administrative Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deep
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.  Each Lender
confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making the Loan and other
extensions of credit hereunder and under the other Loan Documents and (z) taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
the Loan and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

 
66

--------------------------------------------------------------------------------

ARTICLE VIII


MISCELLANEOUS
 
Section 8.01          Notices.
 
(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices, demands, requests, consents and other communications provided for in
this Agreement shall be given in writing, or by any telecommunication device
capable of creating a written record (including electronic mail), and shall be
deemed validly given upon personal delivery or one day after being sent by
overnight courier service and, if sent by facsimile, to the extent transmitted
by 3:00 pm (local time of recipient) on a Business Day, will be deemed to have
been received on that Business Day, and if transmitted by facsimile after 3:00
pm (local time of the recipient) on a Business Day or any other day, then on the
Business Day next following the day of transmittal (so long as for notices or
other communications sent by facsimile, the transmitting facsimile machine
records electronic conformation of the due transmission of the notice), at the
following address or facsimile number, or at such other address or facsimile
number as a party may designate to the other parties:
 
(i)                   if to Borrower or any other Loan Party:
 
Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00  Prague 5 - Barrandov
Czech Republic
Facsimile:                          + 420-242-464-483
Attention:                          Legal Counsel


with a copy to (which shall not constitute notice):
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Attention:                          Jeffrey A. Potash
Tony Lopez
Facsimile:                          + 1 (212) 335-4510
 
(ii)                 if to the Administrative Agent and Time Warner Inc., in its
role as Lender: Time Warner Inc., to it at One Time Warner Center, New York, NY
10019, Attention Chief Financial Officer (Facsimile No. + 1 (212) 484-7175),
with copies to its General Counsel (Facsimile No. + 1 (212) 484-7167) and its
Treasurer (Facsimile No. + 1 (212) 484-7151), (x) Steve Kapner (Facsimile No.
(212) 484-7151) and (y) Lee Galvez (Facsimile No.  + 1 (212) 484-7151); and
 
67

--------------------------------------------------------------------------------

(iii)                if to any other Lender, to it at its address (or fax
number) set forth in any Assignment and Assumption.
 

(b)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 
(c)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 
Section 8.02          Waivers; Amendments.

 
(a)            Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by Borrower and the
Required Lenders or by Borrower and the Administrative Agent with the consent of
the Required Lenders; provided that no such agreement shall (i) increase or
extend the Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of the Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of the Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment without the
written consent of each Lender affected thereby, (iv) change Sections 2.08(a) or
(c) or Sections 2.15(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender
affected thereby, (v) change any of the provisions of this Section 8.02 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release any Subsidiary Guarantor from
liability under the Guarantee or limit the liability of any Subsidiary Guarantor
in respect of the Guarantee, without the written consent of each Lender or (vii)
release all or substantially all of the Collateral from the Security of the
Security Documents, without the written consent of each Lender.

 
(b)            Notwithstanding the provisions set forth in Section 8.02(a)
above, Borrower’s consent shall not be required for (A) any amendment to this
Agreement to incorporate usual and customary capital adequacy or conduit lender
provisions or (B) amendments to Article II or Article VII of this Agreement (and
related definitions), in each case that are necessary (as determined by the
Required Lenders in good faith) to facilitate the appointment of a successor
Administrative Agent or an assignment by a Lender otherwise permitted by this
Agreement and so long as any such amendment does not create or result in the
imposition of any obligation on Borrower which is in any way more burdensome on
Borrower than as set forth herein.

68

--------------------------------------------------------------------------------

Section 8.03          Expenses; Indemnity; Damage Waiver.

 
(a)            The Loan Parties shall pay (i) all reasonable invoiced
out‑of‑pocket expenses incurred by the Administrative Agent and the Lenders,
including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent and the Lenders, in connection with any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated thereby shall be consummated),
(ii) all documented out‑of‑pocket expenses invoiced to and incurred by the
Administrative Agent and/or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent and the Lenders, in
connection with the enforcement or protection of their rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loan made, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and (iii) fees
of the Administrative Agent in connection with the administration of the Loan
Documents to the extent that Time Warner Inc. or one of its Affiliates is not
the Administrative Agent hereunder.

 
(b)            Borrower agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Administrative Agent and each Lender and each
Related Party of any of the foregoing Persons (the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities, costs, penalties,
fees and expenses (including reasonable fees and disbursements of counsel) of
any kind or nature whatsoever for which any of them may become liable or which
may be incurred by or asserted against any of the Indemnified Parties (other
than claims and related damages, losses, liabilities, costs, penalties, fees and
expenses made by the Administrative Agent or a Lender (or their respective 
successors or assignees) against the Administrative Agent or any other Lender
(or their respective successors or assignees), as applicable) arising out of,
related to or in connection with or by reason of (including, without limitation,
in connection with any investigation, litigation or proceeding or preparation of
a defense in connection therewith) (i) the execution or delivery of any Loan
Document or any other document or instrument contemplated thereby, the
performance by the Loan Parties of their respective obligations thereunder, or
the consummation of the transactions contemplated thereby, (ii) any violation by
Borrower or any Subsidiary of Borrower of any Environmental Law or any other
law, rule, regulation or order, (iii) the actual or proposed use of the proceeds
of the Loan, or (iv) any transaction in which any proceeds of the Loan are
applied (EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE SOUGHT TO BE RECOVERED BY ANY INDEMNIFIED PARTY TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE HAS BEEN
DETERMINED BY A FINAL NON‑APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION TO HAVE SOLELY RESULTED BY REASON OF THE GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  IT IS THE INTENT OF THE
PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN THIS
SECTION 8.03(b), BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.03(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors, any Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the Transaction is consummated.

69

--------------------------------------------------------------------------------

(c)            To the extent that any Loan Party fails to pay any amount
required to be paid by it to the Administrative Agent under paragraphs (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent such Lender’s pro rata share computed on the Credit Exposure of such
Lender to the Credit Exposure of all Lenders determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability, cost, penalty, fee or related expense, as the case may be,
was incurred by or asserted against such Person in its respective capacity as
such.

 
(d)            To the fullest extent permitted by applicable law, no Loan Party
shall assert, and each Loan Party hereby waives, any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Loan or the use of the proceeds
thereof.  No Indemnified Party referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 
(e)            All amounts due under this Section 8.03 shall be payable not
later than three (3) Business Days after written demand therefor, such demand to
be in reasonable detail setting forth the basis for and method of calculation of
such amounts.

 
Section 8.04          Successors and Assigns.

 
(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby and each assignee and successor shall deliver the forms
required to be delivered by a Lender pursuant to Section 2.14(e).  Borrower may
not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender.  No Lender may
assign its Loans hereunder without the prior consent of Borrower not to be
unreasonably withheld; provided that such consent shall be deemed to have been
given if Borrower has not responded to a proposed assignment within five (5)
Business Days following its receipt of notice of such proposed assignment;
provided, further, that Borrower’s consent shall not be required (i) for any
assignments by Time Warner Inc. to any of its Affiliates (including, for the
avoidance of doubt, TWMH) and (ii) at any time an Event of Default has occurred
and is continuing at the time of such assignment.

 
(b)            The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption.  From and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.14 and 8.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.

70

--------------------------------------------------------------------------------

(c)            The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 
(d)            Any Lender may, without the consent of Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 8.02(a) that affects
such Participant.  Subject to paragraph (e) of this Section, Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.11 and
2.14 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

 
(e)            A Participant shall not be entitled to receive any greater
payment under Sections 2.11 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrowers’
prior written consent.

 
(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any such pledge or assignment to a Federal Reserve
Bank or other central bank, and this Section 8.04 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

71

--------------------------------------------------------------------------------

(g)            Borrower, upon receipt of written notice from any Lender, agrees
to issue Term Loan Notes to any Lender requiring Term Loan Notes to facilitate
transactions of the type described in paragraph (f) above.

 
Section 8.05          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the Loan,
regardless of any investigation made by any such other party or on its behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on the Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.11 and 2.14, Article VII
and Sections 8.03 and 8.12 shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loan,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

 
Section 8.06          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 
Section 8.07         Severability.  Any provision of this Agreement or the Loan
Documents held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 
Section 8.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender to or for the credit or the
account of Borrower or any Subsidiary Guarantor against any and all of the
obligations of Borrower or such Subsidiary Guarantor existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such obligations of Borrower or such Subsidiary Guarantor may be owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender under this
Section 8.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.  Each Lender agrees to notify
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

72

--------------------------------------------------------------------------------

Section 8.09         Governing Law; Jurisdiction; Consent to Service of Process.

 
(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 
(b)            Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  To the
extent that any Loan Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Loan Party hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
Security Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against Borrower or any Subsidiary
Guarantor or any of their respective properties in the courts of any
jurisdiction (i) to enforce a judgment obtained in accordance with this Section
or (ii) to proceed against the Collateral under any Security Document.

 
(c)            Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 8.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 
(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01.  In addition, each
Loan Party hereby irrevocably designates, appoints and empowers CT Corporation
System, the principal office of which is 111 Eighth Avenue, New York, NY 10011
(the “Process Agent”), in the case of any suit, action or proceeding brought in
the United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any kind and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of or in connection with this
Agreement or any other Loan Document.  By executing this Agreement, each Loan
Party hereby confirms that the Process Agent irrevocably accepts such
designation, appointment and agency, which shall remain in full force and effect
until such time that a notice is delivered by the Process Agent and each Loan
Party to the Lenders (in form and substance reasonably satisfactory to the
Lenders) stating that the Process Agent will no longer be serving as Process
Agent, at which time each Loan Party shall designate a replacement Process Agent
satisfactory to the Lenders (and deliver the appropriate documentation in
respect thereof as reasonably requested by the Lenders).  Such service may be
made by mailing (by registered or certified mail, postage prepaid) or delivering
a copy of such process to such Person in care of the Process Agent at the
Process Agent’s above address, and such Person hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf.  As an
alternative method of service, each Loan Party irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
(by registered or certified mail, postage prepaid) of copies of such process to
the Process Agent or such Person at its address specified in Section 8.01. 
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

73

--------------------------------------------------------------------------------

Section 8.10         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
Section 8.11          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 
Section 8.12         Confidentiality.
 
(a)            Time Warner Inc., in its capacity as Administrative Agent and/or
Lender, and Borrower agree to maintain confidentiality in the manner set forth
in the Confidentiality Agreement; provided that, notwithstanding any other
provision in the Confidentiality Agreement to the contrary, subject to an
agreement containing provisions no less restrictive than those of this Section
8.12, Time Warner Inc. may disclose any Information (as defined below) to any
assignee of, or any prospective assignee of, any of its rights or obligations
under this Agreement, either as Administrative Agent or Lender.
 
(b)            In addition, each of the Administrative Agent (if not Time Warner
Inc.) and the Lenders (other than Time Warner Inc.) agrees to maintain the
confidentiality of the Information and not to disclose or permit its disclosure
to any Person, for a period of at least one (1) year following the termination
of this Agreement, except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by or
legally obligated to disclose it pursuant to a request of any regulatory
authority or Governmental Authority purporting to have jurisdiction over it
(including any self‑regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions no less restrictive than those
of this Section, to (i) any assignee of, or any prospective assignee of, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency, or (ii) the CUSIP Service Bureau or
any similar organization, (h) with the consent of Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Lender or any of their
respective Affiliates on a non‑confidential basis from a source other than
Borrower.

74

--------------------------------------------------------------------------------

(c)            For purposes of this Section, “Information” means all information
received at any time prior to the Effective Date and afterwards from Borrower or
any of its Subsidiaries relating to Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non‑confidential basis
prior to disclosure by Borrower or any of its Subsidiaries, provided that, in
the case of information received from Borrower or any of its Subsidiaries after
the Effective Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 8.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, and at least reasonable
care.
 
Section 8.13          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to the Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 8.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together (to the
extent lawful) with interest thereon to the date of repayment, shall have been
received by such Lender.

 
Section 8.14          No Waiver; Remedies.  No failure on the part of any party
hereto to exercise, and no delay in exercising, any right under this Agreement
or any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies of the
Administrative Agent and the Lenders provided in this Agreement are cumulative
and not exclusive of any remedies that they would otherwise have.  Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.

75

--------------------------------------------------------------------------------

Section 8.15          USA Patriot Act Notice and “Know Your Customer”
Provisions.  Each Lender and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act and pursuant to other applicable “know your customer” and
anti‑money laundering rules and regulations, it may be required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify Borrower in
accordance with the Act.  Borrower shall, following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti‑money laundering rules and regulations, including the USA
Patriot Act.

 
Section 8.16          Judgment Currency.
 
(a)            The Loan Parties’ obligations hereunder and under the other Loan
Documents to make payments in Dollars (pursuant to such obligation, the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents.  If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Business Day immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 
(b)            If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Loan Parties covenant and agree to pay, or cause to be paid,
either (i) such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date, or (ii) such amount, in the Obligation Currency, equal to the
amount of the applicable judgment denominated in Judgment currency, converted to
the Obligation Currency in accordance with the Judgment Currency Conversion
Date.

76

--------------------------------------------------------------------------------

(c)            For purposes of determining the rate of exchange for this Section
8.16, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.

 
Section 8.17          Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or condition exists.

 
Section 8.18          No Personal Liability of Directors, Officers, Employees,
Incorporators or Stockholders.  No director, officer, employee, incorporator or
shareholder of Borrower, or any of its Subsidiaries, as such, shall have any
liability for any obligations of Borrower or any of its Subsidiaries with
respect to the Loan, this Agreement or the Guarantees hereof, or for any claim
based on, in respect of, or by reason of, such obligation or their creation. 
Each Lender by making a Loan hereunder waives and releases all such liability. 
The waiver and release are part of the consideration for Borrower’s entry into
this Agreement and its borrowing of the Loan hereunder.

 
Section 8.19          Restatement Effective Date.
 
(a)            On the Restatement Effective Date, the Original Credit Agreement
shall be amended and restated in its entirety by this Agreement.  The parties
hereto acknowledge and agree that (i) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation or repayment and reborrowing of the Loans and other
obligations under the Original Credit Agreement or the other Loan Documents as
in effect prior to the Restatement Effective Date and which remain outstanding
as of the Restatement Effective Date, (ii) the Loans and other obligations under
the Original Credit Agreement and the Security Documents are in all respects
continuing (as amended and restated hereby and which are in all respects
hereinafter subject to the terms herein) and (iii) the liens and security
interests as granted under the applicable Loan Documents securing payment of
such the Loans and other obligations are in all respects continuing (without
interruption) and in full force and effect and are reaffirmed hereby.
 
(b)            On and after the Restatement Effective Date, (i) all references
to the Original Credit Agreement or the Credit Agreement in the Loan Documents
(other than this Agreement) shall be deemed to refer to the Original Credit
Agreement, as amended and restated hereby, (ii) all references to any section
(or subsection) of the Original Credit Agreement or the Credit Agreement in any
Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Restatement Effective Date, all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be reference to the Original
Credit Agreement as amended and restated hereby.
 
(c)            This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Document remain in full
force and effect unless otherwise specifically amended hereby or by any other
Loan Document.
 
77

--------------------------------------------------------------------------------

(d)            Except to the extent specifically amended on the Restatement
Effective Date, this amendment and restatement shall not alter, modify or in any
way amend the schedules and exhibits to the Original Credit Agreement (and such
schedules and exhibits shall continue to be schedules and exhibits hereto).
 
(e)             For the avoidance of doubt, any Default or Event of Default that
occurred under the Original Credit Agreement prior to the Restatement Effective
Date and is continuing on the Restatement Effective Date shall constitute a
Default or Event of Default, as applicable, under this Agreement.


[Signature Pages to Follow]

78

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD, as Borrower
   
By:
/s/ David Sturgeon  
Name: David Sturgeon
 
Title: Chief Financial Officer

 
[Term Loan Credit Agreement - Signature Page]

--------------------------------------------------------------------------------

 

 
TIME WARNER INC., as Administrative Agent
   
By:
/s/ Edward B. Ruggiero  
Name: Edward B. Ruggiero
 
Title: Senior Vice President & Treasurer




 
TIME WARNER INC., as Lender
   
By:
/s/ Edward B. Ruggiero  
Name: Edward B. Ruggiero
 
Title: Senior Vice President & Treasurer

 
[Term Loan Credit Agreement - Signature Page]

--------------------------------------------------------------------------------




 
TIME WARNER MEDIA HOLDINGS B.V., as Lender
   
By:
/s/ Stephen N. Kapner  
Name: Stephen N. Kapner
 
Title: Director

 
[Term Loan Credit Agreement - Signature Page]

--------------------------------------------------------------------------------

SCHEDULE 3.08
Filing or Stamp Tax
 
Curaçao stamp tax (zegelbelasting) amounting to not more than NAFL 20 ($11.20)
per page of document and/or registration tax of NAFL 10 ($5.60) per document
will be payable in Curaçao in respect of or in connection with (i) the
execution, delivery and/or enforcement by legal proceedings of the Credit
Agreement and any other Loan Document including the Subsidiary Guarantee or (ii)
the performance by any party of its obligations thereunder, in each case to the
extent that such actions take place in Curaçao, or in case of registration in
Curaçao of documents or if such documents are brought into the courts of
Curaçao. Moreover, court fees will be due in the case of litigation in the
courts of Curaçao.
 
Schedule 3.08
 

--------------------------------------------------------------------------------

SCHEDULE 3.13
 
Subsidiaries
 
Company
Jurisdiction of Organization
Ownership/Voting Interest
BTV Media Group EAD
Bulgaria
94%
Media Pro Sofia EOOD*
Bulgaria
100%
Radiocompany C.J. OOD
Bulgaria
69.56%
Media Pro Audiovizual d.o.o.*
Croatia
100%
Nova TV d.d.
Croatia
100%
Central European Media Enterprises N.V.
Curaçao
100%
CET 21 spol. s r.o.
Czech Republic
100%
CME Services s.r.o.
Czech Republic
100%
Čertova nevěsta, s.r.o.
Czech Republic
100%
Pro Digital S.R.L.
Moldova
100%
CME Bulgaria B.V.
Netherlands
94%
CME Development Financing B.V.
Netherlands
100%
CME Investments B.V.
Netherlands
100%
CME Media Enterprises B.V.
Netherlands
100%
CME Media Pro B.V.
Netherlands
100%
CME Media Pro Distribution B.V.
Netherlands
100%
CME Programming B.V.
Netherlands
100%
CME Slovak Holdings B.V.
Netherlands
100%
Hollywood Multiplex Operations S.R.L.
Romania
100%
Mediapro Magic Factory S.R.L.
Romania
100%
Media Pro Distribution S.R.L.
Romania
100%
Media Pro International S.A.*
Romania
100%
Mediapro Music Entertainment S.R.L.
Romania
100%
Media Pro Entertainment Romania S.A.
Romania
100%
Pro TV S.A.
Romania
100%
Pro Video S.R.L.
Romania
100%
Studiourile Media Pro S.A.
Romania
92.21%
MARKÍZA-SLOVAKIA, spol. s r.o.
Slovak Republic
100%
Kanal A d.o.o.
Slovenia
100%
MMTV 1 d.o.o.*
Slovenia
100%
POP TV d.o.o.
Slovenia
100%
Produkcija Plus d.o.o.
Slovenia
100%
TELEVIDEO d.o.o.
Slovenia
100%
CME Media Services Limited
United Kingdom
100%

 
* In liquidation
 
 

--------------------------------------------------------------------------------